Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 1 of 42




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               WEST PALM BEACH DIVISION

                             CASE NO.: 9:20-cv-82231-AMC/DLB

     LA DOLFINA S.A. LLC,
     a Florida limited liability company, and
     ADOLFO CAMBIASO, individually

            Plaintiff,
     v.

     D. ALAN MEEKER, individually,
     a/k/a ALAN MEEKER,
     a/k/a DAVID ALAN MEEKER,
     CRESTVIEW FARM, LLC,
     a Texas limited liability company, and
     CRESTVIEW GENETICS, LLC,
     a Nevada limited liability company,

           Defendants.
     ____________________________________/

                        RESPONSE OF PLAINTIFFS TO
          DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

            Pursuant to the January 2, 2021 Order of the Court [DE 29], Plaintiffs La Dolfina
     S.A. LLC (“La Dolfina”) and Adolfo Cambiaso (“Mr. Cambiaso”) (collectively,
     Movants”), address, ad seratim, the Rule 12(b)(2) and then the Rule 12(b)(6) arguments of
     the Motion to Dismiss by Defendants [DE 37].
                                              Part I
                                        12(b)(2) Response
     I.     Relevant Procedural History.
            Plaintiffs filed their initial Complaint [DE 1] on December 8, 2020, and an
     Expedited Motion for Preliminary Injunction [DE 4] on December 11, 2020. During this
     time, service was on-going, and after interim ruling with instruction from the Court,
     Plaintiff filed its Ex Parte Expedited Motion for Temporary Restraining Order (“the “TRO
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 2 of 42




     Motion”) [DE 14] and for Expedited Discovery [DE 15] on December 18, 2020. The Court
     then set a hearing for December 21, 2021 upon those Motions. [DE 16].
             Slightly over 3 hours before the TRO Motion Hearing, Defendants filed a Motion
     to Dismiss for Lack of Jurisdiction [DE 18]. Upon commencing the TRO Motion Hearing
     on December 21, 2020, the Court granted Plaintiffs’ request for an opportunity to respond
     to the last-minute dismissal filing and continued the Hearing until January 4, 2021 and set
     a briefing schedule.
             Plaintiffs filed their First Amended Complaint (“FAC”) [DE 22] on December 24,
     2020 and renewed its Motion for a TRO and for Expedited Discovery [DE 26, 28]. The
     FAC gave this Court original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
     28 U.S.C. § 1337, by virtue of the allegations of Defendants’ violations of the Lanham Act,
     15 U.S.C. § 1125(a)(1) and violations of the Defend Trade Secrets Act of 2016, 18 U.S.C.
     § 1836, et seq., as well as supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a). This
     Court also has original subject matter jurisdiction pursuant to 22 U.S.C. §§ 2201 and 2202
     and pursuant to Fed.R.Civ.Pro. 57.
             On January 2, 2021, the Court entered an Omnibus Order resolving the motions
     mooted by the filing of the FAC and resetting the TRO hearing and briefing deadlines. [DE
     29]. That Order allowed Defendants D. Alan Meeker (“Meeker”), Crestview Farm, LLC
     (“Farm”) and Crestview Genetics, LLC (“Genetics”) an opportunity to file an answer or
     combined response to Plaintiffs’ First Amended Complaint [DE 22], and a combined
     response to Plaintiffs’ Renewed Motion for Preliminary Injunction 1 [DE 26] and Plaintiffs’
     Renewed Motion for Expedited Discovery in Aid of its Motion for a Preliminary Injunction
     [DE 28]. 2
             In lieu of filing a combined response, Defendants filed the within Motion to
     Dismiss First Amended Complaint [DE 37], raising both Rule 12(b)(2) and Rule 12(b)(6)
     grounds, and then subsequently filed a separate Response in Opposition to Plaintiff’s
     Motion for Injunctive Relief [DE 38].


     1
       Captioned as an Ex Parte Renewed Motion for Issuance of a Temporary Restraining Order (the “TRO
     Motion”).
     2
      Whether the Court intended “combined” to modify both motions [DE 26 and 28] or “Defendants”, the
     Defendants have now filed an aggregate of 55 pages of response briefing to the FAC and the TRO Motion.


                                                       2
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 3 of 42




             The Response to Plaintiffs’ Motion for Expedited Discovery in [DE 28] has been
     filed, and Plaintiffs filed a Reply; therefore Plaintiffs’ Motion [DE 28] is ripe should
     therefore be immediately granted because the TRO Hearing is pending on January 29,
     2021.
             All of the Defendants have been served and are represented in this matter. The
     Defendants are all indispensable parties to the claims of the First Amended Complaint
     (“FAC”) and have admitted that the claims herein are “inextricably intertwined” and
     involve an assignment of Farm’s alleged rights under the 2009 Agreement to Genetics.
     [See DE 18 *8].
     II.     Summary of the Response to Rule 12(b)(2) Motion.
             The essence of Defendants’ Motion to Dismiss on Rule 12(b)(2) grounds is
     captured by the specious statement by Defendants “that nothing important happened in
     Florida.” [DE 37 *20]. The Affidavits attached to this Response, as well as the Affidavits
     and Exhibits attached to the FAC provide sufficient evidence that Defendants had very
     significant contacts with Florida, both specifically with respect to the underlying
     transactions and occurrences, and generally with respect to systematically and repeatedly
     conducting other business activities in Florida. As a result of the repeated and far-from-
     minimal contacts by Defendants with Florida, there is nothing manifestly unjust by
     Defendants now having to defend this lawsuit here. Defendants are not being haled into
     Florida; rather, Defendants came here repeatedly to conduct all sorts business voluntarily.
             While not specifically addressed by Defendants, venue is proper in this District.
     The majority of substantial and important transactions, occurrences, breaches, and
     omissions arising out of and relevant to the present dispute occurred in Florida. See 28
     U.S.C. § 1391. This action is also before this Court as a proper venue, because this is a
     venue where this action could have been brought and where, on balance, all of the
     considerations properly favor Florida. Further, Defendants may, as they see fit, pursue
     any claims they feel have merit against Plaintiffs here. 28 U.S.C. §§ 1404, 1406(a); Rule
     19(a), Rule 20.




                                                 3
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 4 of 42




     III.   Facts Establishing Personal Jurisdiction Over the Defendants.
            Attached and incorporated herein are Affidavits by Adolfo Cambiaso, attached
     hereto as Exhibit 2, Juan Carlo DiCaro, attached hereto as Exhibit 11, Manager of La
     Dolfina S.A. and La Dolfina S.A. LLC, Robert Zedda, attached hereto as Exhibit 7, Robert
     P. Jornayvaz III, attached hereto as Exhibit 3, and David Paradice, attached hereto as
     Exhibit 5. All of those individuals aver, under penalty of perjury, as to the repeated and
     systematic business activities of the Defendants in Florida, which activities by Defendants
     relate both to the agreements at issue in this litigation and to the conduct of business in
     general in Florida. Additionally attached and incorporated herein are public statements in
     the national media by Defendants, such as in Vanity Fair magazine, the CBS program 60
     Minutes, National Geographic, and Facebook, for example, in which Defendants both
     market and advertise their cloning services in Florida, and all of which were accessible in
     Florida because of the national nature of the media, as well as reasonably relied upon by
     Plaintiffs in their course of dealing with Defendants in Florida. See Summary of Averments
     from Affidavits Establishing Personal Jurisdiction Over the Defendants, attached hereto as
     Exhibit 13.
            1. Statements, Admissions, Acts and Omissions in Florida by Defendant Alan
               Meeker, individually or on behalf of the other Defendants specific to the
               underlying transactions and as to repeated contacts with Florida.

            The attached Affidavits, and their internal exhibit attachments, contain statements,
     admissions and descriptions of acts and omissions by Defendants that are highly relevant
     to the within Response and are hereby incorporated by reference.
            2. Defendants fail to rebut the Admission of Assignment of Farm’s
               purported 2009 Agreement rights to Genetics, which subjects all
               Defendants to personal jurisdiction in Florida.

            The attached Affidavits and Exhibits reveal, at length, that the negotiations and
     performance of the 2009 and 2012 Agreements, and related acts and omissions and
     breaches by Defendants occurred in Florida.
        Specifically, Defendants have judicially admitted that: “In the meanwhile, Farm
     assigned the right to possess or create certain clones to genetics….” [DE 18 *8].
     Defendants have also injected herein the issues of: (a) performance and location of




                                                   4
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 5 of 42




     performance of the 2009 Agreement [DE 18-1, ¶¶ 7, 8, 9]; and (b) that this matter involves
     horse cloning business [DE 18 * 8] involving the 2009 Agreement.
              By admitting the 2009 Agreement rights assignment from Farm to Genetics, and
     taking the aforesaid positions regarding the inter-relatedness of the 2009 and 2019
     Agreements, which constitute judicial admissions of a party, 3 Defendants have therefore
     destroyed diversity of the parties in this NDTX case because Defendants have made
     Genetics, which has an alien member from the United Arab Emirates, as an indispensable
     party.
              As well, Defendant Farm previously admitted that the 2009 and the 2019
     Agreements and issues surrounding those Agreements are inextricably intertwined,
     arguing [DE 18 at*8-9, emphasis added]:
              In brief, this is a matter involving two horse cloning and breeding
              businesses and their multi-decade misfortune of having tried to go into
              business with Adolfo Cambiaso. In 2009, Farm and Mr. Cambiaso entered
              into a Cloning Agreement (the “2009 Agreement”) that gave Farm the right
              to clone certain horses supposedly belonging to Mr. Cambiaso.
                                                   ***
              Naturally, Mr. Cambiaso’s activities eventually created a mess that has
              been difficult to untangle. In an attempt to clear up some of the issues, Mr.
              Cambiaso, La Dolfina S.A., and Genetics executed a side letter agreement
              (the “2019 Side Letter”). The 2019 Side Letter provides Genetics with
              rights to breed and clone specified horses and recognizes Genetics’
              ownership of the clone Storm Cat 02, subject to a license agreement with a
              third party that was expressly made an exhibit to the 2019 Side Letter. 4


              To resolve all of these complexities and interlocking Agreements and parties, the
     instant matter embraces all of the related transactions, necessary parties and issues, all of
     which concern the unauthorized cloning and sale by Defendants of unique and invaluable

     3
       See, e.g.: Cormack v. North Broward Hospital District, Case 0:08-cv-61367-JIC (S.D.Fla. August 28,
     2009) *6-7 (“In its prior order, the Court concluded that the documents do not contain legal conclusions by
     the EEOC, but rather consist mostly of the position statement made by then counsel for Defendant to the
     EEOC in response to Plaintiff’s charge of discrimination. These statements are therefore statements
     attributed to a party opponent and are not hearsay.”) [emphasis added]
     4
       This admission itself contains a misrepresentation in that the license agreement with the third party was
     rather a Settlement Agreement with the owners of Storm Cat, did not provide ownership of Storm Cat 02 to
     Genetics, put only allowed Genetics a very limited license to use Storm Cat 02 genetic material.



                                                         5
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 6 of 42




     horses and genetic material owned by Plaintiffs and used in the sport of polo. In the sport
     of polo, the quality of the horses ridden by the player of a team are the most significant
     part of the success of the player and the team. Defendant Meeker himself has admitted this
     fact in a December 2016 interview, explaining: “It’s 70% to 80% the horse, and everyone,
     including Cambiaso, will tell you this.” 5
     IV.     The Court has Subject Matter Jurisdiction over the Defendants.
             This Court now has original subject matter jurisdiction pursuant to 28 U.S.C. §
     1331 and 28 U.S.C. § 1337, by virtue of the allegations of Defendants’ violations of the
     Lanham Act, 15 U.S.C. § 1125(a)(1) and violations of the Defend Trade Secrets Act of
     2016, 18 U.S.C. § 1836, et seq., as well as supplemental jurisdiction pursuant to 28 U.S.C.
     § 1367(a). This Court also has original subject matter jurisdiction pursuant to 22 U.S.C.
     §§ 2201 and 2202 and pursuant to Fed.R.Civ.Pro. 57 because Plaintiffs also seek
     declaratory relief herein. This original subject matter jurisdiction of the Court is based on
     federal questions and supplemental jurisdiction presented in the First Amended Complaint
     thereby rendering moot Defendants’ arguments to dismiss for failure of complete diversity
     among the parties and absence of other bases for subject matter jurisdiction.
             Defendants spend considerable time, through the Rule 12(b)(6) portion of their
     Motion to Dismiss arguing that Plaintiffs fail to state causes of action under the two
     sections of the Lanham Act and under the Defend Trade Secrets Act. Taken on their face,
     Defendants’ arguments go to the merits of those federal claims, credibility of the witnesses,
     and inferences from the facts, all of which are not the provenance of the Court at this motion
     to dismiss stage and should not be reached by the Court. See, e.g.: Ice Portal, Inc. v. VFM
     Leonardo, Inc., No. 09-60230-CIV, 2010 WL 2351463 (S.D.Fla. June 11, 2010)
     ("credibility determinations, the weighing of the evidence, and the drawing of legitimate
     inferences from the facts are jury functions, not those of a judge...").            The Court must
     accept as true all of the allegations of the FAC. Pielage v. McConnell, 516 F.3d 1282,
     1284 (11th ir. 2008); Diamond Crystal Brands, Inc. v. Food Movers Int’l, Inc., 593 F.3d
     1249, 1257 (11th Cir. 2010) [citation omitted]. (“Where the plaintiff’s complaint and


     5
      Six cloned horses help rider win prestigious polo match, by Jon Cohen, Dec. 13, 2016.
     Source: https://www.sciencemag.org/news/2016/12/six-cloned-horses-help-rider-win-prestigious-polo-
     match



                                                       6
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 7 of 42




     supporting evidence conflict with the defendant’s affidavits, the court must construe
     all reasonable inferences in favor of the plaintiff”). At this motion to dismiss stage,
     and as discussed below in the 12(b)(6) Response, the federal claims are sufficiently pled to
     overcome Defendants’ arguments.
               “A claim has facial plausibility when the plaintiff pleads factual content that allows
     the court to draw the reasonable inference that the defendant is liable for the
     misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Where the allegations
     “possess enough heft” to suggest a plausible entitlement to relief, the case may proceed.
     See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007). “[T]he standard ‘simply
     calls for enough fact to raise a reasonable expectation that discovery will reveal evidence’
     of the required element.” Rivell v. Private Health Care Sys., Inc., 520 F.3d 1308, 1309
     (11th Cir. 2008) (citation omitted). “And, of course, a well-pleaded complaint may proceed
     even if it strikes a savvy judge that actual proof of those facts is improbable, and “that a
     recovery is very remote and unlikely.’” Twombly, supra, 550 U.S. at 556 [citation omitted].
               With those considerations in mind, respectfully, the FAC sufficiently sets forth the
     federal claims allowing the Court to exercise subject matter jurisdiction pursuant to 28
     U.S.C. § 1331. C.f. Nashville R. Co. v. Mottley, 211 U.S. 149 (1908).
     V.        Under Rules 12(g) and 12(h), Meeker waived his challenge to personal
               jurisdiction based upon his alter-egos Farm and Genetics.

               Putting aside the substantial, credible evidence of Meeker’s alter-ego relationship
     with Farm and Genetics, pursuant to Rules 12(g) and 12(h), Meeker has waived his
     challenge to such allegations establishing personal jurisdiction over him through that
     status.    It is only in the January 14, 2021 Motion to Dismiss the FAC do any of the
     Defendants, including Meeker, first present to the Court the new argument challenging
     personal jurisdiction as averred in the alter-ego allegations of the FAC. [DE 37 *23].
               That argument and Rule 12(b)(2) defense were available to Defendants when
     Defendants filed their initial Motion to Dismiss the initial Complaint on December 21,
     2020 [DE 18]. “A challenge to personal jurisdiction is abandoned when a defendant fails
     to raise the issue in either a responsive pleading or Rule 12 motion.” Salareno v. Johnson
     & Johnson, Inc., Case 1:18-cv-23643-UU (S.D.Fla. June 7, 2019) *4.




                                                     7
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 8 of 42




            While the FAC added additional facts and averments supporting the federal
     questions and other claims commencing at Count XIV, the FAC left essentially unchanged
     from the initial Complaint the alter-ego allegations related to Meeker and Crestview Farm
     and Crestview Genetics. [Compare DE 1 ¶¶ 5, 14-15, 54, 114 and 127 with DE 22 ¶ 20-
     21, 57, 148, and 161].
            Consequently, the filing of the FAC did not excuse Defendants from Rule 12(b)
     because “[t]he filing of an amended complaint will not revive the right to present by motion
     defenses that were available but were not asserted in timely fashion prior to amendment.”
     Wright & Miller, 5C Fed. Prac. & Proc. Civ. § 1388 (3d ed.) In accord, Chen v. Cayman
     Arts, Inc., No. 10-80236-CIV, 2011 WL 1085646, at *2 (S.D. Fla. Mar. 21, 2011)
     (striking second motion to dismiss as improper under Rule 12(g)); Barfoot v. Dolgencorp,
     LLC, Case No. 15-24662-CIV-ALTONAGA/O’Sullivan, 2016 WL 6330588, at *1 (S.D.
     Fla. Feb. 5, 2016) (denying motion to strike, pursuant to Rule 12(g), based upon
     earlier filing of motion to dismiss). It is likewise irrelevant if Defendants were certain this
     Court would have dismissed the initial Complaint under their first motion. See, e.g.:
     Technolglass, LLC v. RC Home Showcase, Inc., Case 1:16-cv-24328-RNS (S.D.Fla.
     October 6, 2017) (also denying a motion to dismiss for grounds not raised in prior motion
     to dismiss “However, Rule 12(h) does not otherwise authorize a party to assert a defense
     it neglected to include in a previous Rule 12(b) motion based upon the mistaken
     belief that the court would take certain actions that ultimately it did not.”).
            Finally, to the extent Meeker somehow attempts to parse out that either or both
     Farm and Genetics advanced the argument derivatively for the benefit of Meeker, though
     nowhere is such argument to be found, such derivative argument should not be availing.
     “While it is true that, in certain circumstances, an individual cannot be held personally
     liable for corporate acts ds if the corporation is not found liable, this ‘derivative argument’
     does not apply to issues regarding personal jurisdiction.” Hernandez v. Art Deco
     Supermarket, Case No. 13-20705-CIV-M ORENO (S.D.Fla. July 23, 2015) *3, citing TC.
     v. USA Fin., 415 Fed.Appx. 970,975 at n.3 (11th Cir. 2011).
            Defendants therefore should not be excused by this Court from the requirements of
     Rule 12(g)(2) from pleading all available grounds for dismissal available to Defendants at
     the first instance on December 21, 2020. See, e.g.: 766347 Ontario, Ltd. v. Zurich Capital



                                                   8
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 9 of 42




     Mkts., Inc., 274 F. Supp. 2d 926, 930 (N.D. Ill. 2003) (“Rule 12(g) generally precludes a
     defendant from bringing successive motions to dismiss raising arguments that the
     defendant failed to raise at the first available opportunity.”); Makor Issues & Rights, Ltd.
     v. Tellabs, Inc., No. 02 C 4356, 2008 WL 2178150, at *3 (N.D. Ill. May 22, 2008) (same).
     The Court should not now entertain this particular argument attacking personal jurisdiction
     based on the alter-ego allegations because Defendants have previously waived that
     argument under Rule 12(h) by failing to advance the argument at the first instance the
     argument was available to Defendants, as required by Rule 12(g). 6
              In sum, the case law is clear in this District that under Rules 12(g) and 12(h),
     Defendants have waived their alter-ego sufficiency of the pleadings ground to dismiss.
     VI.      The Court has Personal Jurisdiction Over the Defendants.
              In the First Amended Complaint, allegations supporting both general and personal
     specific jurisdiction are present. Bryant v. Hasbro, Inc., No. 8: 18-cv-1336-T-36CPT (M.D.
     Fla. May 22, 2019). (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.
     915, 919 (2011)). Those jurisdictional allegations, now challenged by the Motion to
     Dismiss the FAC [DE 37], are now further supported by the attached Affidavits and
     Exhibits of DE 41, DE 28, DE 26 and DE 14, all of which are incorporated herein.
              The Due Process Clause is satisfied if the defendant has "minimum contacts" with
     the forum state such that "the exercise of . . . jurisdiction over [the] defendant" does not
     "offend `traditional notions of fair play and substantial justice.'" Id. (quoting Int'l Shoe v.
     Washington, 326 U.S. 310, 316 (1945)). “A plaintiff seeking to obtain jurisdiction over a
     nonresident defendant initially need only allege sufficient facts to make out a prima facie
     case of jurisdiction.” Posnerv. Essex Ins. Co., 178 F.3d 1209, 1214 (11th Cir. 1999).
              The Court, in undertaking an analysis, answers the question of whether personal
     jurisdiction exists over a non-resident defendant through a two-step analysis. Internet Sol.
     Corp. v. Marshall, 557 F.3d 1293, 1295 (11th Cir. 2009). First, the Court must determine
     whether the plaintiff has alleged sufficient facts to subject the defendant to the forum state's

     6
       This is particularly true because Plaintiffs relied upon Meeker’s statements that all actions of Farm and
     Genetics were on his behalf. See, e.g.: The video on Facebook of a National Geographic 10 November
     2018 interview of Meeker, wherein Meeker refers to the cloning of polo ponies business in the first-person
     "I" the entire time and, significantly at the very end of the video, he states "I wanted to license their genetics."




                                                              9
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 10 of 42




      long-arm statute. Future Tech. Today, Inc. v. OSF Healthcare Sys., 218 F.3d 1247, 1249
      (11th Cir. 2000). Second, if the Court determines that the forum state's long-arm statute
      has been satisfied, then the Curt must decide whether the exercise of jurisdiction comports
      with the Due Process Clause of the Fourteenth Amendment of the United States
      Constitution. Id.
                 A. Plaintiffs Establish the Court’s General Jurisdiction over Defendants.
             In the First Amended Complaint, Plaintiffs have pled sufficient facts to establish a
      prima facie case of general personal jurisdiction over Defendants. Under Florida’s long-
      arm statute, the Court may exercise general personal jurisdiction over any defendant “who
      is engaged in substantial and not isolated activity within this state... whether or not the
      claim arises from that activity.” F.S. § 48.193(2). A Florida court can exercise general
      personal jurisdiction—that is, jurisdiction over any claims against a defendant, whether or
      not they involve the defendant's activities in Florida—if the defendant engages in
      "substantial and not isolated activity" in Florida. Gubarev v. Buzzfeed, Inc., 253 F. Supp.
      3d 1149 (S.D. Fla. 2017) (citing Atmos Nation LLC v. Alibaba Grp. Holding, LLC, Case
      No. 0:15-cv-62104, 2016 WL 1028332, at *2 (S.D. Fla. Mar. 15, 2016)).
             The reach of the general jurisdiction provision of the Florida long-arm statute is
      coextensive with the limits of the Due Process Clause, so the Court need only ascertain
      whether its exercise of jurisdiction over the Defendants “would exceed constitutional
      bounds.” Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1204 (11th Cir. 2015)
      (quoting Fraser v. Smith, 594 F.3d 842, 846 (11th Cir. 2010)). The Due Process clause
      permits personal jurisdiction so long as the nonresident defendant has certain minimum
      contacts with the forum such that maintenance of the suit does not offend “traditional
      notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310,
      316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)).
             "To the extent not contradicted by the defendant's affidavits, the court should accept
      the facts alleged in the complaint as true." Sutherland v. Sato Glob. Sols., Inc., No. 17-cv-
      61596-WPD, 2018 WL 3109627, at *3 (S.D. Fla. Apr. 10, 2018) (citing Posner v. Essex
      1371*1371 Ins. Co., Ltd., 178 F.3d 1209, 1214 (11th Cir. 1999)). Notably, "[i]n the event
      of a conflict, all reasonable inferences should be made in favor of the plaintiff." Id.




                                                   10
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 11 of 42




              Herein the First Amended Complaint, Plaintiffs establish that Mr. Meeker, Farm
      and Genetics have engaged in continuous and substantial activity in Florida to allow the
      Court to exercise general jurisdiction over Defendants under § 48.193(2). [DE 22 ¶¶ 14-
      24]. See e.g. Stubbs v. Wyndham Nassau Resort and Crystal Palace Casino, 447 F.3d
      1357, 1362 (11th Cir.2006) (holding a foreign resort had continuous systematic contacts
      with Florida where the resort maintained numerous separate commercial relationships with
      Florida-based entities).
              Defendants operated, conducted, engaged in, and carried on significant and
      ongoing business in Palm Beach County, Florida. Mr. Meeker has held himself out to be
      the Manager, representative, agent and sole decision-maker for Farm and Genetics. [DE
      22-1 ¶¶ 11, 13]. 7 Mr. Meeker, Farm, Genetics, and their attorneys held several meetings
      at the J-5 Equestrian Farm in Wellington, Palm Beach County Florida negotiating and
      contracting the 2009 Agreement and 2019 Side Letter Agreement. [DE 22-1 ¶¶ 2-4; DE
      22-3 ¶¶ 13-15]. See EX 13 and list the affidavits individually – Nero, Ernesto, Bob,
      Robertito, AC, DiCaro, David
              Mr. Meeker, Farm, and Genetics repeatedly conducted business with Robert P.
      Jornayvaz, Plaintiffs, and other individuals in Wellington, Palm Beach County, Florida,
      and not just about the within cloning business, but as to other business endeavors. Affidavit
      of Robert Jornayvaz [DE 22-1 ¶¶ 5, 12]. Mr. Meeker, for himself and as an agent and
      representative of Farm and Genetics, repeatedly, and on several occasions held meetings
      and negotiations with Plaintiffs Adolfo Cambiaso and La Dolfina in Wellington, Palm
      Beach County, Florida negotiating the 2009 Agreement and 2019 Side Letter Agreement.
      [DE 22-1 ¶ 8]. EX 13
              Mr. Meeker, on behalf of himself and Genetics and Farm, conducted a “tremendous
      amount of business concerning equine cloning” in Wellington, Palm Beach County,
      Florida. [DE 22-1 ¶ 9]. Mr. Meeker, on behalf of himself and Genetics and Farm, solicited
      others to purchase clones in Wellington, Palm Beach County, Florida. [DE 22-1 ¶ 9]. Mr.
      Meeker solicited Robert P. Jornayvaz III and others to raise money for CQuentia, a genetics
      technology company owned by Mr. Meeker, based upon the previous success of Mr.


      7
       All Affidavits and agreements referenced herein have been attached as Exhibits to the First Amended
      Complaint [DE 22] and incorporated into the First Amended Complaint


                                                      11
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 12 of 42




      Meeker and Genetics cloning initiatives with La Dolfina and Cambiaso. [DE 22-1 ¶ 10].
      Mr. Meeker himself states in an August 2015 Vanity Fair article that in Palm Beach
      County, Florida, Mr. Meeker met at length with Ernesto Gutierrez regarding the equine
      genetics business of Farm and Genetics. [DE 22-1 ¶ 12]. See also EX 13.
              Mr. Meeker, Farm, and Genetics have misappropriated Plaintiffs’ proprietary
      equine genetic material, created unauthorized clones therefrom, and sold them in Florida.
      [DE 22 ¶¶ 74-90]. Additionally, Mr. Meeker, Farm and Genetics conducted extensive and
      ongoing cloning-related business in Palm Beach County, Florida during periods relevant
      hereto, with Plaintiffs, as well as with Chris Young and Overbrook Farm, LLC. Amended
      Complaint ¶¶17. From 2015 – 2018, TOTAL DIAGNOSTIX II, LLC was registered with
      Florida Secretary of State listing Mr. Meeker as manager of that Florida Company. Mr.
      Meeker has conducted and continues to conduct business in Florida as CEO and Manager
      of CQUENTIA NGS, LLC, registered with the Florida Secretary of State from 2018
      through the present [DE 22] Amended Complaint ¶¶ 18.
                  B. The Court has Specific Jurisdiction over Defendants
                         1. Plaintiffs Establish Jurisdiction Under the Florida Long-Arm
                             Statute.
              Under Florida's long-arm statute, a court may exercise specific personal jurisdiction
      over a non-resident defendant who engaged in one of the enumerated acts listed under
      Florida Statute section 48.193(1)(a). Miller v. Gizmodo Media Group, LLC, 383 F. Supp.
      3d 1365 (S.D.Fla. 2019) [citation and internal quotation marks omitted]. These provisions
      are satisfied when a nonresident defendant personally or through an agent commits one of
      the enumerated acts in § 48.193(1)(a) and a cause of action arises out of that act.
              Under § 48.193(1)(a)(1) a nonresident defendant satisfies Florida’s long-arm
      statute by “[o]perating, conducting, engaging in, or carrying on a business or business
      venture in this state or having an office or agency in this state.” In this case, Plaintiffs have
      established a prima facie case for this Court to exercise specific jurisdiction over
      Defendants under § 48.193(1)(a)(1). Defendants operated, conducted, engaged in, and
      carried on significant and ongoing business in Palm Beach County, Florida. Mr. Meeker
      has held himself out to be the sole decision-maker for Farm and Genetics. [22-1 ¶11, 13].
      Mr. Meeker, Farm, Genetics, and their attorneys held several meetings at the J-5 Equestrian
      Farm in Wellington, Palm Beach County Florida negotiating and contracting the 2009


                                                     12
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 13 of 42




      Agreement and 2019 Side Letter Agreement. [DE 22-1 ¶¶ 2-4, DE 22-3 ¶¶ 13-15]. Mr.
      Meeker, Farm, and Genetics repeatedly conducted business with Robert P. Jornayvaz and
      other individuals in Wellington, Palm Beach County, Florida. [DE 22-1 ¶¶ 5, 12]. EX. 13
               Mr. Meeker, for himself and as an agent and representative of Farm and Genetics,
      repeatedly, and on several occasions held meetings and negotiations with Plaintiffs Adolfo
      Cambiaso and La Dolfina in Wellington, Palm Beach County, Florida negotiating the 2009
      Agreement and 2019 Side Letter Agreement. [DE 22-1 ¶ 8]. Mr. Meeker, on behalf of
      himself and Genetics and Farm, conducted a “tremendous amount of business concerning
      equine cloning” in Wellington, Palm Beach County, Florida. [22-1¶9]. Mr. Meeker, on
      behalf of himself and Genetics and Farm, solicited others to purchase clones and foals of
      clones in Wellington, Palm Beach County, Florida. [22-1¶9]. Ex 13
               Under § 48.193(1)(a)(2), a nonresident defendant satisfies Florida’s long-arm
      statute by “[c]omitting a tortious act within this state.” Florida’s federal courts—the
      Eleventh Circuit and the District Courts for the Northern, Middle, and Southern Districts—
      have held that in-state injury alone confers jurisdiction under § 48.193(1)(a)(2). See Posner
      v. Essex Ins. Co., 178 F.3d 1209, 1216 (11th Cir. 1999) (holding that instate injury alone
      is enough under Florida Statutes § 48.193(1)(a)(2)). See also Int’l Harvester Co. v. Mann,
      460 So. 2d 580, 581 (Fla. Dist. Ct. App. 1st 1984) (holding that the plaintiff needs to merely
      assert that an injury occurred in Florida); Wood v. Wall, 666 So. 2d 984, 986 (Fla. Dist. Ct.
      App. 3d 1996) (“Because [defendants] are alleged to have committed purposeful, non-
      fortuitous, intentional tortious acts on [the plaintiff] located in Florida, [the defendants] are
      deemed to have subjected themselves to the long-arm jurisdiction of Florida courts . . . .”).
      Plaintiffs have established a prima facie case for this Court to exercise specific jurisdiction
      over Defendants under § 48.193(1)(a)(2).
               Not only have Plaintiffs pled that Defendants committed tortious acts causing
      injury to Plaintiffs in Florida, but Defendants, solicited others to purchase clones and foals
      of clones from Adolfo Cambiaso and La Dolfina horses in Wellington, Florida. [DE 22-1
      ¶ 9] .
               Further, Defendants’ tortious acts in Florida injured and threaten to further injury
      Plaintiffs in Florida. Plaintiffs have alleged Defendants have committed tortious acts in
      Florida (making fraudulent misrepresentations and Lanham Act and Defense of Trade


                                                     13
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 14 of 42




      Secret Act violations), causing injury to Plaintiffs here in Florida (selling clones to
      Plaintiffs’ competitor in Florida, diluting and distributing proprietary genetic material here
      and injuring Plaintiffs’ competitive advantage and business reputation in Florida) while
      conducting or soliciting cloning sales and services in Florida. [DE 22 ¶¶ 25, 40, 100, 227-
      232, 257-261, 304, 315].
             Under § 48.193(1)(a)(6)(a) a nonresident defendant satisfies Florida’s long-arm
      statute by “[c]ausing injury to persons or property within this state arising out of an act or
      omission by the defendant outside this state, if, at or about the time of the injury… the
      defendant was engaged in solicitation or service activities within this state.” Plaintiffs have
      established a prima facie case for this Court to exercise specific jurisdiction over
      Defendants under § 48.193(1)(6)(a). Plaintiff La Dolfina S.A. LLC is a Florida Limited
      Liability Company and the assignee of all of the claims herein including the rights to
      enforce Defendants’ covenants and representations in the 2009 and 2019 Agreements.
      Further, Plaintiffs have alleged performance of the covenants and restrictions made by and
      binding Defendants in the 2009 and 2019 Agreements was owed in Wellington, Florida,
      an epicenter of competitive polo for four months of each year, to wit: Defendants were
      bound from misappropriating Plaintiffs’ proprietary equine genetic material and selling
      clones World-wide, including Florida. Defendants have now violated those covenants and
      restrictions. [22-1]; [22-2]; [22-3]; [22-4]; Figure 1 of First Amended Complaint. [DE
      22 ¶¶ 12, 28]
             Thus, Plaintiffs have established a prima facie case for this Court to exercise
      specific jurisdiction over Defendants under Florida’s long-arm statute pursuant to
      §48.193(1)(a)(1), § 48.193(1)(a)(2) and § 48.193(1)(a)(6)(a).

                         2. Plaintiffs Establish Defendants Have Sufficient Minimum
                            Contacts with Florida to Satisfy Due Process.

             In Defendants’ Motion to Dismiss [DE 18], Defendants propose that their due
      process rights would be violated if the Court were to exercise jurisdiction over Defendants.
      Simply stated, Defendants position is not justified or accurate. However, in specific
      personal jurisdiction cases, the Eleventh Circuit applies a three-part due process test
      examining whether: (1) the plaintiff's claims arise out of or relate to at least one of the
      defendant's contacts with the forum; (2) the nonresident defendant purposefully availed


                                                    14
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 15 of 42




      himself of the privilege of conducting activities within the forum state, thereby invoking
      the benefit of the forum state's laws; and (3) the exercise of personal jurisdiction comports
      with traditional notions of fair play and substantial justice. Miller v. Gizmodo Media
      Group, LLC, 383 F. Supp. 3d 1365, 1372 (S.D. Fla. 2019) (citing See Louis Vuitton
      Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1355 (11th Cir. 2013)). "The plaintiff bears the
      burden of establishing the first two prongs, and if the plaintiff does so, a defendant must
      make a compelling case that the exercise of jurisdiction would violate traditional notions
      of fair play and substantial justice." Id.
                                   i. Relatedness
              "[A] fundamental element of the specific jurisdiction calculus is that plaintiff's
      claim must arise out of or relate to at least one of the defendant's contacts with the forum.”
      Id. (internal quotation marks and citations omitted). Mr. Meeker, Farm, Genetics, and their
      attorneys held several meetings at the J-5 Equestrian Farm in Wellington, Palm Beach
      County Florida negotiating and contracting the 2009 Agreement and 2019 Side Letter
      Agreement. [22-1 ¶¶ 2-4] and see [22-3 ¶¶ 13-15]. Mr. Meeker, for himself and as an
      agent and representative of Farm and Genetics, repeatedly, and on several occasions held
      meetings and negotiations with Plaintiffs Adolfo Cambiaso and La Dolfina in Wellington,
      Palm Beach County, Florida negotiating the 2009 Agreement and 2019 Side Letter
      Agreement. [22-1 ¶8]. EX 13 Mr. Meeker, on behalf of himself and Genetics and Farm,
      solicited others to purchase clones in Wellington, Palm Beach County, Florida. [DE 22 ¶¶
      219, 251]; [22-1 ¶9]. Here, there is a direct causal relationship between Mr. Meeker, Farm,
      Genetics, Florida and Plaintiffs’ Claims. Plaintiffs’ claims directly relate to and stem from
      the meetings, negotiations, and agreements made between La Dolfina, Mr. Cambiaso, Mr.
      Meeker, Farm and Genetics in Palm Beach County, Florida.
                                  ii. Purposeful Availment
              Under the minimum contacts test for purposeful availment, the Court assess the
      nonresident defendant's contacts with the forum state and to determine whether those
      contacts: (1) are related to the plaintiff's cause of action; (2) involve some act by which the
      defendant purposefully availed himself of the privileges of doing business within the
      forum; and (3) are such that the defendant should reasonably anticipate being haled into
      court in the forum. Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1357 (11th Cir.



                                                    15
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 16 of 42




      2013) (internal citations omitted). In performing this analysis, the Court shall identify all
      contacts between a nonresident defendant and a forum state and ask whether, individually
      or collectively, those contacts satisfy these criteria. Id. Defendants contacts with Florida
      are directly related to Plaintiffs claims against Defendants.
              On numerous occasions spanning over a decade from 2009-2019, Mr. Meeker,
      Farm, Genetics, and their attorneys came to Florida to negotiate and discuss the agreements
      at issue in this lawsuit with Cambiaso and La Dolfina. [DE 22-1 ¶¶ 2-4] Namely, Mr.
      Meeker, Farm, Genetics, held repeated meetings with Mr. Cambiaso and La Dolfina at the
      J-5 Equestrian Farm in Wellington, Palm Beach County Florida negotiating and
      contracting the 2009 Agreement and 2019 Side Letter Agreement. [DE 22-1 ¶¶ 2-4] . Mr.
      Meeker, for himself and as an agent and representative of Farm and Genetics, repeatedly,
      and on numerous occasions held meetings and negotiations with Plaintiffs Adolfo
      Cambiaso and La Dolfina in Wellington, Palm Beach County, Florida negotiating the 2009
      Agreement and 2019 Side Letter Agreement. [DE 22-1 ¶¶ 2-4]. Further, Mr. Meeker, on
      behalf of himself and Genetics and Farm, conducted a “tremendous amount of business
      concerning equine cloning” in Wellington, Palm Beach County, Florida. [DE 22-1 ¶ 9] .
      Mr. Meeker, on behalf of himself and Genetics and Farm, solicited others to purchase
      clones and foals of clones in Wellington, Palm Beach County, Florida. [DE 22-1 ¶ 9] Ex
      13.
              Because Defendants repeatedly and on several occasions met with Plaintiffs in
      Florida to negotiate and discuss the cloning Agreements that are the basis for this lawsuit,
      and    because Defendants undertook significant business operations within Florida
      including the solicitation of business and customers, Defendants have purposefully availed
      themselves with Florida such that Mr. Meeker, Farm and Genetics should reasonably
      anticipate being hauled into court in Florida.

                                 iii. Fair Play and Substantial Justice
              The exercise personal jurisdiction over Mr. Meeker, Farm and Genetics in Florida
      also comports with fair play and substantial justice. See Int’l Shoe Co. v. Washington, 326
      U.S. 310, 320 (1945). This analysis consists of four factors: (1) "the burden on the
      defendant"; (2) "the forum's interest in adjudicating the dispute"; (3) "the plaintiff's interest
      in obtaining convenient and effective relief"; and (4) "the judicial system's interest in


                                                     16
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 17 of 42




      resolving the dispute." Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1359 (11th
      Cir. 2013).
                Mr. Meeker, Farm, and Genetics are at home here, conduct other business, and
      clearly have ample financial resources and would not be burdened financially by having to
      litigate this case in Florida. Mr. Meeker also resides at least part-time in Florida, at a single
      family, one bedroom his condominium at 2211 Las Casitas Drive, in Wellington, Palm
      Beach County, Florida. [DE 22¶ 19]. Ex 13.
                The three unauthorized Cuartetera clones were sold to a buyer in Florida, and were
      located here in Wellington Florida, until at least December 22, 2020 as stated in the
      Certificate of Veterinary Inspection issued on December 19, 2020. See Affidavit of Taryn
      Harnett, attached hereto as Exhibit 6. Di Caro Affidavit as well. These clones are depicted
      in a December 2020 photograph taken at the 62 acre equestrian facility belonging to Park
      Place Polo and Mr. Borodin, located at 370 South Road, Wellington, Florida 33414. See
      Figure 1 of the First Amended Complaint [DE 22 ¶ 77. ].
                Mr. Meeker, as a manager of yet another of his companies, previously conducted
      other business in Florida with a Florida company, J-5 Construction , LLC, for the
      renovation of that condominium. [DE 22 ¶ 19]. Further, Mr. Meeker, on behalf of himself
      and Genetics and Farm, solicited others to purchase clones and foals of clones in
      Wellington, Palm Beach County, Florida. [DE 22-1 Affidavit of Robert P. Jornayvaz III
      ¶9] and Exhibit 3, Second Supplemental Affidavit or Robert P. Jornayvaz III: Attachment
      2. Ex 13. Several of the clones have already been competed in polo tournaments in Palm
      Beach County, Florida and so the impact of Defendants’ breaches of the Agreements is
      here. 8
                Based on the substantial and not isolated contacts and particular acts, omissions and
      breaches of the underlying transactions occurred in Florida and under the jurisdiction of
      this Court.


      8
         See, e.g.: The Best Playing Pony and Her Chicken – Part 2: “When B09 [9th Clone of Cuartetera] went to
      Valiente, she got very nervous since she was always in a stall just like the rest of them. She was not used to
      this way of life. She had to have that chicken all the way through the U.S. Open final [in Wellington Florida],
      when she won best-playing pony. There’s a famous photo of her at the awards ceremony with a chicken
      sitting on her back.”
      Source: https://polochannel.com/the-best-playing-pony-and-her-chicken-part-2/



                                                           17
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 18 of 42




             Moreover, Plaintiffs have an undeniable interest in efficiently resolving the dispute
      in the forum where most of the agreements were negotiated, Plaintiffs maintain property,
      and where Plaintiffs routinely met with Defendants. See Louis Vuitton Malletier, S.A. v.
      Mosseri, 736 F.3d 1339, 1359 (11th Cir. 2013). As well, performance of the covenants
      and restrictions by Defendants in the Agreements was due in Florida, and violations of the
      Lanham Act and Defend Trade Secrets Act occurred here in Florida.
      VII.   The Court has supplemental jurisdiction as well.
             Defendants make this argument under 28 U.S.C. § 1367(b)(3), arguing that the
      Court should dismiss the federal claims under the Lanham Act and Defend Trade Secrets
      Act, and thereafter decline to exercise supplemental jurisdiction. [DE 37 *42]. There are,
      however, multiple flaws with this argument, and so the Court should, respectfully, reject
      this argument.
             First, to dismiss the federal question claims, Defendants wrongfully entreat this
      Court to decide, as a matter of law, that under no reading of the federal claims of the FAC
      can Plaintiff have plausibly stated federal causes of action. Discussed previously, these are
      not determinations appropriate for the Court at this juncture. Ice Portal, Inc., supra, 2010
      WL 2351463 ("credibility determinations, the weighing of the evidence, and the drawing
      of legitimate inferences from the facts are jury functions, not those of a judge...").
      Defendants do not deny that the state law claims arise out the same set of facts and
      circumstances as the Lanham Act and Defend Trade Secrets Act claims. [DE 37 *42].
      Therefore, prima facie, and accepting all allegations of the FAC as true, this Court
      possesses supplemental jurisdiction over all of the state law claims, which “are so related
      to claims in the action within such original jurisdiction that they form part of the same case
      or controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a).
             Second, Defendants completely fail to address that supplemental jurisdiction is
      appropriate because Defendants have admitted [DE 18 *8] that there has been an
      assignment of Farm’s alleged rights under the 2009 Agreement to Genetics. Therefore,
      both Farm and Genetics are indispensable parties to this action as averred by the FAC.
      Rule 19(a). Because the FAC no longer relies upon diversity jurisdiction, and relies upon
      the original jurisdiction over the federal questions raised by Counts XIV, XV and XVI of
      the FAC, this Court possesses supplemental jurisdiction over all the state law claims



                                                   18
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 19 of 42




      without the limitation of 28 U.S.C. § 1367(b) applying.       That argument is also no longer
      available to Defendants because they failed to raise that argument in the within Motion,
      see Rules 12(g) and 12(h), while “[s]uch supplemental jurisdiction shall include claims that
      involve the joinder or intervention of additional parties.” 28 U.S.C. § 1367(a).
              In sum, Plaintiffs have adequately established a pima facie basis that this Court now
      has original subject matter jurisdiction and that it is appropriate that the Court exercise
      supplemental jurisdiction over the state law claims of the FAC.
      VIII. Venue before this Court is appropriate, just and fair.

              Entirely absent from Defendants’ jurisdictional analysis is any rebuttal to the proper
      venue allegations of the FAC, wherein venue is proper before this Court pursuant to 28
      U.S.C. § 1391(b) because this is a Judicial District in which a substantial part of the events
      or omissions giving rise to the claim occurred, or a substantial part of property that is the
      subject of the action is situated or is a Judicial District in which any defendant is subject to
      the court’s personal jurisdiction with respect to the claims of the FAC. [DE 22 ¶¶ 15-23,
      39, 81, 87, 218, 220, 223, 250, 252, 255 and 314].
             When the Court considers the substantial justice and interests of the states, as well
      as the due process concerns in the context that venue before this Court is the most
      appropriate location to resolve all of the competing claims of all of the parties, all of whom
      are currently represented and have counsel appearing before this Court, then it becomes
      even more clear that it is entirely appropriate and just and fair that this Court exercise
      personal, original and supplemental jurisdiction over Defendants. See 28 U.S.C.
      §1391(b)(2).    Notably, Defendants have not not pled nor provided evidence that a
      substantial part of the events giving rise to its claim occurred anywhere else such that venue
      would be more appropriate elsewhere. 28 U.S.C. § 1391(b)(3).
             Venue is generally determined under 28 U.S.C. § 1391(b), which provides in that a
      civil action may be brought in:
             (1) a judicial district in which any defendant resides, if all defendants are
             residents of the State in which the district is located;

             (2) a judicial district in which a substantial part of the events or omissions
             giving rise to the claim occurred, or a substantial part of property that is the
             subject of the action is situated; or



                                                    19
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 20 of 42




               (3) if there is no district in which an action may otherwise be brought as
               provided in this section, any judicial district in which any defendant is
               subject to the court’s personal jurisdiction with respect to such action.
               While there is a related action in the Northern District of Texas [see DE 30] (the
      “NDTX case ”) filed by just Farm related to just the 2009 Agreement, filed when Farm
      rushed to the courthouse in the midst of settlement negotiations to file an improper
      anticipatory action, 9 it is also true that: (1) no NDTX case defendant (Mr. Cambiaso, La
      Dolfina S.A. and La Dolfina S.A. LLC) resides in Texas; (2) no substantial part of the
      events or omissions giving rise to the claim occurred in Texas; (3) no substantial part of
      property that is the subject of the action is situated in Texas; and (4) no defendant is subject
      to the NDTX court’s personal jurisdiction with respect to this action.                         Therefore, Mr.
      Cambiaso, La Dolfina S.A. and La Dolfina S.A. LLC have filed, as their initial response to
      that action, a Motion to Dismiss for Lack of Personal Jurisdiction.                         The crux of Mr.
      Cambiaso, La Dolfina S.A. and La Dolfina S.A. LLC filings in the NDTX case is that the
      NDTX Court does not possess any grounds for the exercise of personal jurisdiction over
      them, and there are no other grounds for original jurisdiction of that NDTX Court. Copies
      of those filings are attached hereto as Composite Exhibit 8.
               There is also a later-filed Texas state action (the “Tarrant case” or the “removed
      case”) [see DE 30], filed by Genetics only based upon only the 2019 Agreement. Notably,
      that Tarrant case also has claims arising out of the misrepresentation to Plaintiffs by
      Defendants of the relationship of Genetics with the race horse “Storm Cat” that are part of
      the common nexus of facts underlying the claims of the FAC. [see DE 22 ¶¶ 17, 32, 38,
      42, 50-52, 55-67, 71, 73, 103-106, 140 and 202 and DE 22-1 ¶¶ 23-26]. The Tarrant case
      has now been removed to the Northern District of Texas, where it is now subject to a
      Motion to Transfer or Dismiss pursuant to 28 U.S.C. 1391(a) and Rules 12(b)(2) and
      12(b)(7). Copies of those filings are attached as Composite Exhibit 9. The crux of the
      Notice of Removal of the Tarrant case was that, while removal first to NDTX was required


      9
        See, e.g.: Chaban Wellness, Inc. v. Sundesa, LLC, Case 1:15-cv-21497-MGC (S.D.Fla. July 27, 2015) * 3
      (“The anticipatory suit exception to the first-filed rule applies when one party, on notice of a potential lawsuit,
      files a declaratory judgment action in its home forum.” Collegiate Licensing Co. v. American Cas. Co. of
      Reading, Pa., 713 F.3d 71, 79 (11th Cir. 2013). At its discretion, a district court may “refuse to enforce the
      first-to-file rule where forum shopping motivated the first-filed action or the first-filed action constitutes an
      improper anticipatory filing made under threat of an imminent suit.” AT&T, 2014 WL 4052803 at *4 (quoting
      Schwarz v. Nat’l Van Lines, Inc., 317 F. Supp. 2d 829, 833 (N.D. Ill. 2004).


                                                             20
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 21 of 42




      by 28 U.S.C. § 1446, the SDFL is the proper venue for litigating that case because all of
      the parties are served, represented and at issue over all of the agreements here in the SDFL.
      Immediately after removal, Mr. Cambiaso, La Dolfina S.A. and La Dolfina S.A. LLC then
      filed their Motion to Transfer or Dismiss, setting forth the bases for venue more properly
      lying in the SDLF, and, while contemporaneously bringing a rule 12(b)(2) motion in
      NDTX, noting that the NDTX Court need not address personal jurisdiction before
      transferring to SDFL. Copies of those filings are attached hereto as Composite Exhibit
      10.
             In both the NDTX case and the removed Tarrant case, neither Mr. Cambiaso nor
      La Dolfina S.A. LLC have been served, nor have their counsel filed Appearances. Only in
      the within SDFL case have all the parties been served and represented, and all the disputes
      regarding both the 2009 and 2019 Agreements at issue. [DE 30]. Defendants do not address
      these considerations at all when assessing the propriety of personal jurisdiction.
      IX.    Defendants have waived personal jurisdiction by seeking affirmative relief,
             actively litigating and providing merits-based evidence.

             As a final concern, Defendants seek affirmative relief, in the form of dismissal
      pursuant to Rule 12(b)(6), while at the same time actively litigating and advancing by
      briefing to the Court and providing evidence [DE 38, 38-1] arguments on the merits of their
      opposition to Plaintiff’s Motion for Temporary Injunction.         Given such requests for
      affirmative relief by the Court and active participation in the proceedings, the Court could
      reasonably conclude that: Defendants have waived their objections to personal jurisdiction.
      ” Salareno, supra, Case 1:18-cv-23643-UU *4.
      X.     Defendants drafted the 2009 and 2019 Agreements and failed to include a
             mandatory forum selection clause for alternative jurisdiction and venue.

             For all their present protestations that the SDFL is not the proper court in which to
      appear, Defendants never took any affirmative act, while admittedly repeatedly conducting
      business in Florida [DE 37-1], to specify an alternative mandatory forum. During the long
      period of time that the parties were engaged in business, and as the drafters of the relevant
      Agreements, Defendants have enjoyed every opportunity to include a mandatory forum
      selection clause, specifying some other jurisdiction and venue, in either or both the 2009
      and 2019 Agreements.         The Eleventh Circuit enforces “only those clauses that



                                                   21
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 22 of 42




      unambiguously designate the forum in which the parties must enforce their rights under
      the contract.” Florida Polk County v. Prison Health Servs., Inc., 170 F.3d 1081, 1083 n.8
      (11th Cir. 1999)
             In the present dispute, Defendants took no affirmative steps to avoid the jurisdiction
      of Florida while admittedly conducting business in Florida [DE 37-1 ¶¶ 10, 1112, 13, 14].
      Further, there are no implied or de facto jurisdictional restrictions in the 2009 and 2019
      Agreements preventing this Court from exercising jurisdiction over the parties to those
      Agreements. Compare to Cornett v. Carrithers, 465 F. App’x 841 (11th Cir. 2012) (per
      curiam) (recognizing de facto or implied jurisdictional restrictions, holding that a forum-
      selection clause mandating venue in a county with no physical federal courthouse
      effectively precludes suit in federal district court). Under those circumstances, and given
      those missed opportunities to specifically avoid Florida jurisdiction, Defendants have again
      waived their opportunity to challenge personal jurisdiction in Florida.
             Even under a forum non-conveniens analysis, and even assuming arguendo that
      there was another forum available, Florida is an adequate alternative forum to litigate the
      current disputes between the parties. “An alternative forum is adequate if it provides for
      litigation of the subject matter of the dispute and potentially offers redress for plaintiffs’
      injuries.” King v. Cessna Aircraft Co., 562 F.3d 1374, 1382 (11th Cir. 2009). “An
      adequate forum need not be a perfect forum.” Satz v. McDonnell Douglas Corp., 244
      F.3d 1279, 1283 (11th Cir. 2001). An alternative forum is “available” to a plaintiff “when
      the foreign court can assert jurisdiction over the litigation sought to be transferred.” Leon
      v. Millon Air, Inc., 251 F.3d 1305, 1311 (11th Cir. 2001).
             Herein the SDFL, the governing law is Florida state law and there is ongoing
      litigation between these parties about transactions that have a substantial nexus to Florida.
      Thus, to the extent Defendants argue that some other forum, such as Texas, is appropriate,
      the remedies available in the alternative forum is identical to the remedies available here
      in Florida. Consequently, the Court should conclude that the SDFL is both an adequate
      and available forum to Defendants, particularly when Defendants failed to specify any
      other alternative forum or fora, despite adequate opportunity as both the drafters of the
      relevant Agreements and the intervening ten (10) years between the Agreements.




                                                   22
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 23 of 42




      XI.     Conclusion – this Court properly possesses and should exercise original,
              personal and supplemental jurisdiction.

              From that litigation history and the attached filings, the Court can and should
      respectfully conclude that SDFL is the proper, just and fair jurisdiction and venue for the
      ligation of all of the disputes amongst all of the parties. 10 Defendants fail to address these
      concerns at all in their discussion of the due process, substantial justice and interests of the
      several states considerations relevant to personal jurisdiction. While Defendants have now
      waived those arguments pursuant to Rules 12(g) and 12(h), the merits of Plaintiffs’ position
      remains as independent grounds for the Court to exercise original, personal and
      supplemental jurisdiction over the Defendants and all of the claims.
                                                      Part II
                                               12(b)(6) Response
      I.      Threshold Issue – Defendants now raise 12(b)(6) grounds to dismiss Counts I
              through XIII which were previously available but not raised before.

              As a matter of both law and procedure, the filing of an amended complaint does not
      excuse Defendants from the requirements of Rule 12(g). Counts I through XIII have not
      changed from the initial Complaint [DE 1] to the First Amended Complaint [DE 22], while
      facts relevant to the additional counts XIV through XX were only added to the General
      Allegations.     Therefore, Defendants gave waived their 12(b)(6) challenge to Counts I
      through XIII by failing to assert those challenges in their initial Motion to Dismiss [DE
      18], which raised only jurisdictional challenges. The Rule 12(b)(6) defenses now before
      the Court for the first time in the Motion to Dismiss the FAC on January 14, 2021 [DE 27]
      were all available to Defendants when Defendants filed their initial Motion to Dismiss the
      initial Complaint on December 21, 2020 [DE 18].
              The filing of the FAC did not excuse Defendants from Rule 12(b) because “[t]he
      filing of an amended complaint will not revive the right to present by motion defenses that
      were available but were not asserted in timely fashion prior to amendment.” Wright &
      Miller, supra, 5C Fed. Prac. & Proc. Civ. § 1388; Chen, supra., No. 10-80236-CIV, 2011
      WL 1085646, at *2 (striking second motion to dismiss as improper under Rule 12(g));


      10
        Indeed, the Defendants here may attempt to assert in the SDFL whatever legally cognizable counterclaims
      and defenses which they believe have proper merit.


                                                         23
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 24 of 42




      Barfoot, supra, Case No. 15-24662-CIV-ALTONAGA/O’Sullivan (denying motion to
      strike, pursuant to Rule 12(g), based upon earlier filing of motion to dismiss).
                 Respectfully, Defendants Rule 12(b)(6) Motion should be denied as to Counts I
      through XIII for failure to raise those defenses when first available. Rule 12(g) and Rule
      12(h).
      II.        Pleading Standard, Generally.
                 Defendants’ remaining arguments for dismissal of the FAC are brought under Rule
      12(b)(6).       “A motion to dismiss a complaint should not be granted unless it appears
      "beyond doubt that the plaintiff can prove no set of facts in support of his claim which
      would entitle him to relief." See Conley v. Gibson, 355 U.S. 41, 45-46 (1957); St. Joseph’s
      Hospital, Inc. v. Hospital Corp. of America, 795 F.2d 948, 953 (11 Cir. 1986); Bradberry
      v. Pinellas County, 789 F.2d 1513, 1515 (11th Cir. 1986). On a motion to dismiss, a court
      construes the complaint in the light most favorable to the plaintiff and accepts its factual
      allegations as true. See Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d
      1364, 1369 (11th Cir. 1997) (citing SEC v. ESM Grp., Inc., 835 F.2d 270, 272 (11th
      Cir. 1988)).        Pursuant to Twombly, supra, to survive a motion to dismiss, a complaint
      must now contain factual allegations which are “enough to raise a right to relief above the
      speculative level, on the assumption that all the allegations in the complaint are true (even
      if doubtful in fact).” 550 U.S. at 555.
                 Plaintiffs address Defendants’ arguments ad seriatim:
      III.       The FAC is not an improper pleading.

                 As with many complex business relationship disputes, covering the relevant facts
      requires a certain amount of terrain. In this case, the relevant factual and legal allegations
      are further intertwined because the Defendants have treated their individual and corporate
      forms as fungible, making personal representations as to business ownership and freely
      assigning contractual rights without hesitancy. See Exhibit 7, Third Affidavit of Roberto
      Zedda ¶ ¶ 8, 9, 10; Exhibit 2, Second Affidavit of Adolfo Cambiaso, ¶ ¶ 7, 8, 9 as well as
      the many public, national media statements of Meeker in Vanity Fair magazine, attached
      hereto as Exhibit 12, the CBS program 60 Minutes 11, National Geographic.


      11
           https://www.cbsnews.com/news/adolfo-cambiaso-the-clones-of-polo-60-minutes/


                                                         24
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 25 of 42




             Although the various counts in the Amended Complaint reincorporate many of the
      preceding allegations, the Amended Complaint does not rise to the level of a
      “condemn[able]”     shotgun pleading.      David, 516F.3d at 979.       In comparison, the
      quintessential shotgun pleading “begin [s] with a long list of general allegations, most of
      which are immaterial to most of the claims for relief,” Johnson Enterprises of
      Jacksonville, Inc. v. FPL Group, Inc., 162 F.3d 1290, 1333 (11th Cir. 1998), names
      multiple defendants, all of whom are charged in each count with no distinction made among
      the defendants, Magluta, 256 F.3d at 1284, and reincorporates allegations of preceding
      counts such that “each count is replete with factual allegations that could not possibly be
      material to that specific count, and that any allegations that are material are buried beneath
      innumerable pages of rambling irrelevancies,” Id.
             The Defendants are joined together in the Counts because, as reflected in the FAC,
      and in the Affidavits accompanying this Response, Plaintiff avers that Farm and Genetics
      are alter-egos of Meeker, who during the relevant business dealings with Plaintiff and
      others, did not make any distinction between Crestview Genetics and Crestview Farm and
      himself.   In global media Meeker makes public statements using the first-person “I” to
      discuss “his” equine cloning and polo endeavors rather than adhere or respect any of the
      corporate entities. For example, in the video interview and story by National Geographic,
      Meeker talks about his polo ambitions and the piece ends with his statement “I wanted to
      license the genetics”. Meeker so dominated and controlled the Crestview entities to such
      an extent that they were non-existent in his business negotiations and performances. Other
      introducing Meeker’s lawyer, Meeker never introduced or included a single officer, partner
      or owner of Farm or Genetics in any negotiations, and Meeker appeared to have sole
      decision making power and appeared to dominate and control these entities entirely to the
      point that they were non-existent in the business dealings with Plaintiff. Exhibit 7, Third
      Affidavit of Roberto Zedda ¶ 9; Exhibit 2, Second Affidavit of Adolfo Cambiaso, ¶ 8.
             Thus, by averring in the FAC a piercing of the corporate veil through an alter-ego
      theory of existence, the FAC may be read that each count is alleged at each Defendant
      individually. A complaint against multiple defendants may be “read as making the
      same allegation against each defendant individually,” so long as the “factual allegations []
      give each defendant ‘fair notice’ of the nature of the claim and the ‘grounds’ on which the



                                                   25
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 26 of 42




      claim rests.” George & Co., LLC v. Alibaba.com, Inc., No. 2:10-cv-719-FtM-29DNF, 2011
      WL 6181940, at *2 (M.D. Fla. Dec. 13, 2011) [citations omitted].
             Therefore “[t]he Amended Complaint’s incorporation by reference of preceding
      paragraphs does not create an inscrutable tangle of facts and claims that would render the
      Amended Complaint a shotgun pleading. Most counts do not reincorporate all preceding
      paragraphs but instead reincorporate the general allegations and some of the allegations
      from the preceding count or counts. … Because the causes of action are closely related,
      many of their incorporated allegations are relevant to the subsequent claims. … While
      not all of the facts realleged are necessarily pertinent to every claim, it is not ‘virtually
      impossible to know which allegations of fact are intended to support which claim(s) for
      relief,’ Anderson, 77 F.3d at 366, nor must Defendants wade through ‘rambling
      irrelevancies’ in an attempt to answer the Amended Complaint, Magluta, 256F.3d at
      1284.” Gubanonva v. Miami Beach Owner, LLC, Case 1:12-cv-22319-UU (S.D.Fla. Dec.
      3, 2013) *10-11.
             Herein the FAC, the Court and Defendants are able to ascertain exactly what facts
      form the basis of each of Plaintiffs’ claims.       Accordingly, the Court should reject
      Defendants’ argument that the FAC is an impermissible “shotgun pleading.” See Watts v.
      City of Port St. Lucie, Fla., No.2:15-CV-14192,2015 WL 7736532, at *5 (S.D. Fla. Nov.
      30, 2015) (“Although some counts of Plaintiff’s Complaint do incorporate paragraphs in
      previous counts by reference, it is not an impermissible ‘shotgun pleading,’ because it does
      so only for convenience, and the Court is able to ascertain which paragraphs are relevant
      to each of the claims.”), cited with approval by Judge Marra in Thomas v. Tyco Int’l Mgmt.
      Co., LLC, Case 9:16-cv-80501-KAM (S.D.Fla. March 31, 2017) *18 (denying motion to
      dismiss an alleged shotgun pleading).
      IV.    The FAC satisfies Rule 9(b).
             A. The common law claims satisfy Rule 9(b).
             The 2009 Agreement [DE 22-1] and attached to the FAC, drafted by Defendants,
      does not contain an “entire agreement” or integration clause. Plaintiffs pled that there were
      numerous representations made by Defendants prior to the execution of the 2009
      Agreement to induce Mr. Cambiaso to enter into the 2009 Agreement [DE 22 ¶¶ 35-52],
      including but not limited to: (1) that Farm possessed the requisite cloning expertise and



                                                   26
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 27 of 42




      technology to successfully clone horses; (2) that La Dolfina and Mr. Cambiaso were to be
      considered the owner of the original polo ponies (and their genetic material); (3) that
      Meeker acknowledged that only limited rights to cloning samples were granted to Meeker;
      (4) that Meeker and the Crestview Defendants would not clone any La Dolfina or Cambiaso
      horses outside of express, mutual agreements between the parties, and (5) that Meeker
      “owned” the Storm Cat clone and rights to clone further that clone. Those representations
      and others turned out to be false. [DE 22 ¶¶ 35-52].
             The FAC therefore satisfies the particularity requirement of Rule 9(b) because the
      FAC alleges “facts as to time, place ,and substance of the defendant’s alleged fraud,
      specifically the details of the defendants’ allegedly fraudulent acts, when they
      occurred, and who engaged in them.” Hopper v. Solvay Pharm., Inc., 588 F.3d 1318,
      1324 (11th Cir. 2009) (citation and internal quotation marks omitted).
             However, the pleading need not be perfect, just sufficient to alert the Defendants s
      to the allegations of misconduct Defendants face. See. e.g.: Seltzer v. FWM Laboratories
      Inc., Case no. 09-61771-CIV-COHN/SELTZER (S.D.Fla. March 29, 2010) *8. (“The
      Complaint alleges that the advertisement in question took place six months prior to the
      filing of the Complaint. Compl. ¶16). The Complaint describes the allegedly false
      advertising claims regarding the risk-free period and the relevant omissions regarding the
      time calculation for cancellation. Compl. ¶¶ 10-14.          These critical paragraphs
      sufficiently alert Defendant to the precise misconduct with which it is charged in this
      case. The Court will deny the motion to dismiss on the issue of pleading fraud with
      particularity.”) [emphasis added]. Further, “Rule 9(b) ‘permits states of mind, including
      knowledge, to be pled generally.’” Drew Estate Holding Co., LLC v. Fantasia Distribution,
      Inc., No. 11–21900–CIV, 2012 WL 234105 at *5 (quoting West Coast Roofing and
      Waterproofing, Inc. v. Johns Manville, Inc., 287 F. App’x 81, 88 (11th Cir. 2008))
             Cogently applying Rule 9(b) as interpreted in this District, then, the FAC satisfies
      Rule 9(b).
             B. Rule 9(b) does not apply to the Lanham Act, nor the Defend Trade Secrets
                Act claims.
                   a. The Lanham Act.




                                                  27
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 28 of 42




             Defendants next argue that the Lanham Act claim fails to satisfy the
      heightened pleading standard set forth in Rule 9(b). However, the Eleventh Circuit has
      not yet decided whether Rule 9(b) applies to Lanham Act claims based in fraud. See USA
      Nutraceuticals Grp., Inc. v. BPI Sports, LLC, 15-CIV-80352-BLOOM/Valle, 2016 WL
      4254257, at *2 (S.D. Fla. Feb. 16, 2016); Thermolife International LLC v. Vital
      Pharmaceuticals Incorporated, Case No. 0:19-cv-61380-BB (S.D.Fla. October 8, 2019)
      *5 (“ Thus, the Court declines to expand Rule 9(b) absent instruction from the Eleventh
      Circuit or persuasive guidance from its sister districts. As such, the Complaint need not
      satisfy Rule 9(b)’s heightened pleading standard.”).
                     b. The Defend Trade Secrets Act.
             While a "plaintiff is required to identify with reasonable particularity the trade
      secrets at issue before proceeding with discovery ... to satisfy this requirement at the
      dismissal stage in federal court, the plaintiff need only allege sufficient facts to plausibly
      show a trade secret was involved and to give the defendant notice of the material it claims
      constituted a trade secret." DynCorp Int'l v. AAR Airlift Grp., Inc., 664 F. App'x 844, 848
      (11th Cir. 2016) (per curiam). As well, “the question of whether information constitutes
      a trade secret is a question of fact normally resolved by a jury after full presentation of
      evidence.” Trinity Graphic USA, Inc. v. Tervis Tumbler Co., 320 F.Supp. 3d 1285, 1293
      (M.D.Fla. 2018), citing Lear Siegler, Inc., v. Ark-Ell Springs, Inc., 569 F.2d 286, 289 (5th
      Cir. 1978) and stating further “The misappropriation allegations, whether or not Defendant
      Tervis's actions were improper and met the statutory definition of "misappropriation" are
      also questions of fact that cannot be resolved on a motion to dismiss. The Amended
      Complaint contains detailed allegations that Tervis misappropriated Plaintiff's trade secrets
      by acquiring them through improper means and disclosing them to third parties. [docket
      citations omitted] Finally, Plaintiff satisfies its pleading burden pursuant to Fed. R. Civ. P.
      9(b). The purpose of Rule 9(b) is to ensure defendants have ‘notice of the conduct
      complained of,’ so they have ‘sufficient information to formulate a defense.’ Wagner v.
      First Horizon Pharm. Corp., 464 F.3d 1273, 1277 (11th Cir. 2006). Essentially, a plaintiff
      satisfies Rule 9(b) by alleging’ who, what, when, where, and how.’ Garfield v. NDC Health
      Corp., 466 F.3d 1255, 1262 (11th Cir. 2006). Here, the Amended Complaint satisfies the
      pleading requirements of Rule 9(b).”



                                                    28
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 29 of 42




               In the FAC, Plaintiffs have substantially averred that Plaintiffs considered the
      equine genetic material of the specific polo ponies confidential and proprietary, and took
      reasonable and considerable efforts to keep confidential and withhold from the public that
      equine genetic material from certain, specific polo horses and to specifically include such
      limitations in their contracts and that at the time, Defendants did so without the consent of
      Plaintiffs, having reason to know (and admitting in global media) that Defendants had a
      duty to limit the use of the equine genetic material. 12 [DE 22 ¶¶ 262-284; DE 22-3 ¶¶ 6-
      12, 22-4]. Plaintiffs then also allege what specific acts Defendants have undertaken actions
      to misappropriate, sell and release that equine genetic material to the public.[DE 22 ¶¶ 4,
      22, 69, 77, 87, 88, 91, 94, 96, 129, 173, 192, 212, 242, 296, 310; DE 22-10, DE 22-11].
                At this motion to dismiss stage, Plaintiffs have alleged sufficient facts to plausibly
      state a cause of action under the DTSA. Respectfully, the Court should not dismiss the
      FAC. See. e.g.: Grow Fin. Fed. Credit Union v. GTE Fed. Credit Union Case No: 8:17-
      cv-1239-T-30JS (M.D.Fla. August 15, 2017) 2017 U.S. Dist. LEXIS 129612 *3 (denying
      Rule 9(b) motion to dismiss DTSA claim). Similar result found in Sentry Data Systems,
      Inc. v. CVS Health, 361 F. Supp. 3d 1279, 1293 (S.D.Fla. 2018).
               Therefore, the Motion to Dismiss the FAC as an improper shotgun or inadequately
      pled under Rule 9(b) should be denied.
               C. The Agreements are “unambiguous” and “undermine” the federal claims.

               On the face of this argument by Defendants, it is not a a legally cognizable ground
      to dismiss under Rule 12(b)(6) because it is rather a general denial. Further, matters of
      interpretation of contract, particularly when such contracts may contain latent ambiguities
      such as the definition of the word “license” in the 2009 and 2019 Agreements, are not
      appropriate for determination at the motion to dismiss stage. See, e.g.: Barrington v.
      Gryphon Inv., Inc., 32 So. 3d 668, 671 (Fla. 2d. DCA 2010) (“When an agreement contains
      a latent ambiguity …. the issue of the correct interpretation of the agreement is an
      issue of fact which precludes summary judgment.") [citations and quotations omitted]. It


      12
         F.S. § 688.002 defines "Misappropriation" as including the "[d]isclosure or use of a trade secret of another
      without express or implied consent by a person who ... [a]t the time of disclosure or use, knew or had reason
      to know that her or his knowledge of the trade secret was ... [a]cquired under circumstances giving rise to a
      duty to maintain its secrecy or limit its use; or [d]erived from or through a person who owed a duty to the
      person seeking relief to maintain its secrecy or limit its use...." Fla. Stat. § 688.002(2).


                                                           29
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 30 of 42




      is well settled that contract interpretation is a question of law. Questions of fact arise only
      when an ambiguity in a contract forces the court to examine extrinsic evidence of the
      parties' intent. Lawyers Title Ins. Corp. v. JDC (Am.) Corp., 52 F.3d 1575, 1580 (11th Cir.
      1995).
               Given the parties’ conflicting interpretations of their respective obligations under
      the Agreements, Defendants’ arguments are premature and the within motion should
      therefore be denied. “[T]he Court ‘may not engage in contract interpretation at the motion
      to dismiss stage, as these arguments are more appropriate for summary judgment.’” Geter
      v. Galardi S. Enters., Inc., 43 F. Supp. 3d 1322, 1328-29 (S.D. Fla. 2014)(quoting
      McKissack v. Swire Pac. Holdings, Inc., No. 09–22086–CIV, 2011 WL 1233370, at *3
      (S.D.Fla. Mar. 31, 2011)); see also Managed Care Solutions, Inc. v. Cmty. Health Sys.,
      Inc., No. 10–60170–CIV, 2011 WL 6024572, at *8 (S.D.Fla. Dec. 2, 2011)(“A
      determination of the proper interpretation of the contract should be decided at the summary
      judgment stage, not in a ruling on a[ ] motion to dismiss.”); Ben-Yishay v. Mastercraft
      Dev., LLC, 553 F. Supp. 2d 1360, 1373 (S.D. Fla. 2008)(“The proper interpretation of this
      [contractual] provision is not a matter that can be resolved on a motion to dismiss for failure
      to state a claim. Interpretation of a clear and unambiguous contractual provision is a
      question of law properly decided on summary judgment.”).
               D. Plaintiffs have sufficiently pled a Lanham Act claim.
                  1. Plaintiffs have standing.
               In Counts XIV and XV, Plaintiffs assert claims under The Lanham Act.          Section
      43(a)(1)(A) of the Lanham Act is codified at 15 U.S.C. § 1125(a)(1)(A) and section
      43(a)(1)(B) of the Lanham Act is codified at 15 U.S.C. § 1125(a)(1)(B). A claim under 15
      U.S.C. §1125(a)(1)(A) is known as a “false association ” claim. A claim under 15 U.S.C.
      § 1125(a)(1)(B) is known as a “false advertising” claim. In Count XIV, Plaintiffs bring a
      claim for false advertising, and in Count XV, a claim for false association.
               Defendants confuse the standing requirements under the earlier sections of the
      Lanham Act, such as for trademark infringement (which Plaintiffs do not bring in the
      FAC). Unlike the previous statutory provisions, § 1125(a) confers standing more broadly.




                                                    30
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 31 of 42




      First, § 1125(a)(1) specifically provides standing to “any person who believes that he or
      she is or is likely to be damaged by such act” as false advertising or false association. 13 :
               Second, § 1125(a)(1) has been interpreted by the Supreme Court to allow standing
      where a plaintiff pleads “an injury to a commercial interest in sales or business reputation
      proximately caused by the defendant's misrepresentations.” Lexmark 1nt 'l,Inc. v. Static
      Control Components, Inc., 134 S. Ct. 1377, 1395, 188 L. Ed. 2d 392 (2014); Kroma
      Makeup E U v. Boldface Licensing & Branding, Inc., No. 6:14-CV-1551-ORL, 2015
      WL1708757, at *5 (M.D. Fla. Apr. 15, 2015) (applying the Lexmark test, which requires
      courts to determine (i) whether the plaintiff falls within the zone-of-interests of the
      statutory provision, and (ii) whether plaintiff’s injuries were proximately caused by the
      defendant's wrongful conduct). Therefore, when traveling under § 1125(a)(1)(A) and (B),
      which grants standing to “any person who believes that he or she is or is likely to be
      damaged by such act” as false association or false advertising. Plaintiffs are not required
      to assert a protected mark.
               A false advertising claim does not require interests in a trademark. Specifically,
      “[a] Lanham Act false advertising claim arises when [a]ny person who, on or in connection
      with any goods ... uses in commerce any ... false or misleading description of fact, or false
      or misleading representation of fact, which ... in commercial advertising or promotion,
      misrepresents the nature, characteristics, qualities, or geographic origin of his or her or
      another person’s goods[.]” Tartell v. South Florida Sinus and Allergy Center, 2013 WL
      11971280 at Fn.2 , S.D. Florida (2013); Suntree Techs, Inc,. v Ecosense Intern. Inc., 693

      13
        § 1125(a)(1) provides:
                (1) Any person who, on or in connection with any goods or services, or any container for goods,
      uses in commerce any word, term, name, symbol, or device, or any combination thereof, or any false
      designation of origin, false or misleading description of fact, or false or misleading representation of fact,
      which—
                        (A) is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,
                             connection, or association of such person with another person, or as to the origin,
                             sponsorship, or approval of his or her goods, services, or commercial activities by
                             another person, or

                        (B) in commercial advertising or promotion, misrepresents the nature, characteristics,
                            qualities, or geographic origin of his or her or another person’s goods, services, or
                            commercial activities.

      shall be liable in a civil action by any person who believes that he or she is or is likely to be damaged
      by such act. [emphasis added].



                                                            31
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 32 of 42




      F.3d 1338, 1348-49 (11th Cir. 2012) (internal quotations omitted). See also Duty Free
      Americas, Inc. v. Estee Lauder Companies, Inc., 797 F.3d 1248, 1277 (11th Cir. 2015)
      (listing the five elements of a false advertising claim, none of which requires plaintiff to
      own a trademark). Regarding the false association claim, section 1125(a)(1)(A) “applies to
      several different categories or types of violations.” Trump Plaza of Palm Beaches
      Condominium Assn v. Rosenthal, No. 08-80408-CIV., 2009 WL 1812743, at *3 (June 24,
      2009 S.D. Fla.).
             Although a claim under the “false designation of origin” language of section
      1125(a)(1)(A) requires a plaintiff to have a mark, e.g. Custom Mfg. v. Midway Services,
      Inc., 508 F.3d 641 (11th Cir. 2007), a claim under the language in section 1125(a)(1)(A)
      which is based on a “false or misleading representation of fact” that the plaintiff “sponsors[
      ] or approv[es]” the defendant’s activities does not require a trademark, at least where the
      plaintiff is a celebrity like Mr. Cambiaso. See 5 McCarthy on Trademarks and Unfair
      Competition Section 28:15 (5th ed.) (showing that the plaintiff’s celebrity status serves in
      lieu of a formal trademark, as the defendant is falsely representing that the celebrity is
      endorsing the defendant’s product).
              Also, contrary to Defendants’ conclusory assertions, the 2009 Agreement does not
      allow Mr. Meeker to unilaterally sell clones thereby providing it protection against Section
      43(a) claims. Horse Cloning Agreement (¶3 – establishment of a mutually acceptable
      breeding program for the endorsement and marketing of clones– did not occur; ¶ 4. – Mr.
      Cambiaso to determine sales price of clones and joint determination of final sales prices
      and terms -– a condition precedent never fulfilled; ¶. 5 - mutual agreement of a second
      edition of clones which never occurred). Moreover, as is evident from Mr. Gutierrez’s
      Affidavit, his payment to Mr. Meeker after their meeting in Wellington extinguished the
      2009 Agreement as Mr. Cambiaso and Mr. Meeker decided to no longer sell clones. Thus,
      Defendants purported rights under this Agreement do not exist. See also, Reply of
      Plaintiffs’ to Response of Defendants to Plaintiffs’ Motion for Temporary Restraining
      Order (pages 5-10 regarding the agreements at issue) being filed simultaneously herewith.




                                                   32
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 33 of 42




                   2. Plaintiffs successfully state claims under both § 1125(a)(1)(A) and (B).14
              Within the FAC, Plaintiffs specifically allege that Defendants’ misrepresentation
      that the clones being sold were being produced and sold with Plaintiffs’ authorization and
      agreement, and that the clones were affiliated with Plaintiffs because the clones have the
      same name as Plaintiffs’ renowned “Cuartetera” polo pony, “have caused caused has
      caused and will continue to cause actual confusion in the marketplace, resulting in loss of
      goodwill and profits, and harming and threatening to further harm the business reputation
      of Plaintiffs as exclusively possessing their exclusive polo horse blood lines as the premier
      and most successful competitors in the sport of polo”, and “has resulted in injury to
      Plaintiffs’ commercial interests, reputation, competitive advantage, and goodwill.” [DE
      22 ¶¶ 25, 40, 100, 226, 232, 265, 258, 272, 286, 303 and 315].
              For example, Plaintiffs have pled in ¶¶ 210 213 of the FAC [DE 22] that Defendants
      are misrepresenting the nature, characteristics, qualities or origin of the clones:
              210. Defendants represented to the Castagnolas that Defendants owned and
              were authorized to produce clones from Plaintiffs’ horses, to wit “You
              should buy one of my new Colibri or Aiken Cura clones! I’m making new
              Lapa clones too. … I have babies of Cuartetera” Figure 2 herein, and
              Exhibits 10 and 11, Affidavit of Camila Castagnola and Affidavit of
              Bartolome Castagnola.
              211. Those statements by Defendants were literally false because none of
              the Agreements expressly granted Defendants a right to advertise and sell
              those clones and clone foals.
              212. Defendants further represented to the public, in response to a member
              of the public’s inquiry “Si, you have Cuartetera??” that Defendants had
              already produced and sold clones of Cuartetera: “No, they are all spoken
              for.” That statement was misleading by implying that Defendants had
              authorization to create and sell to the public clones of Plaintiffs’’ renown
              Cuartetera polo horse.
              213. By these representations, as well as others in the public media, the
              advertisements and statements of Defendants were (1) false or misleading,
              and (2) deceived or had the capacity to deceive the public. Defendants did
              not have the authorization of Plaintiffs to create, advertise and sell into the
              public market clones and cloned foals of Plaintiffs’ renown polo horses.
              The aforesaid statements and advertising to the public by Defendants
              therefore were both false or misleading and deceived or had the capacity to
              deceive the public that the clones and cloned foals offered for sale by
              Defendants were authorized clones of Plaintiffs’ horses, possessing the

      14
        As well as for Count XVIII for Violation of the Florida Uniform Secrets Act– F.S. §§ 685.001 et seq.
      commercial appropriation of name and identity.


                                                         33
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 34 of 42




               same abilities as Plaintiffs’ original horses by way of genetics and training
               by Plaintiffs’ polo trainers and Mr. Cambiaso. 15

               Likewise, within the FAC, Plaintiffs specifically alleged the false endorsement
      claims made by Defendants [DE 22 ¶¶ 7, 158, 238, 239-245, 248, 250-254, 291 and 299].
      For example, Plaintiffs have pled in ¶ 238 of the FAC [DE 22]:
               238. The Defendants have made the aforesaid statements, set forth in the
               General Allegations, to the public by using Plaintiffs’ names and the names
               of Plaintiffs’ horses that Plaintiffs have endorsed Defendants as authorized
               sellers of clones of Plaintiffs’ original, unique polo horses by specifically
               naming the horses Aiken Cura, Cuartetera, Colibri and Lapa. See Exhibits
               6 and 7 hereto, Affidavits of Bartolome Castagnola and Camila
               Castagnola.

               While in ¶ 242 of the FAC [DE 22], Plaintiffs have also pled:
               242. For example, when Defendants represented to the Castagnolas that
               “You should buy one of my new Colibri or Aiken Cura clones! I’m making
               new Lapa clones too. … I have babies of Cuartetera” Figure 2 herein, and
               Exhibits 10 and 11, Affidavit of Camila Castagnola and Affidavit of
               Bartolome Castagnola, Defendants falsely implied an endorsement of the
               cloning and sale by Plaintiffs when such endorsement did not exist.

      Whether or not the clones sold by Defendants were or were not from Cuartetera or another
      of Plaintiffs’ horses is not dispositive, because the performance of the clones is also, as
      even Meeker admits, a product of the special training by Plaintiffs, which would only be
      given by Plaintiffs to authorized clones. Defendants do not anywhere rebut the statements
      [DE 22-11 ¶ 12] by Mr. Castagnola, another of the highest-rated polo players in the World,
      that:
               12.     I personally know that a top professional polo player, such as myself
               or Mr. Cambiaso, considers their polo horses to be of utmost importance to
               a player’s professional success. The loss of control of the genetic material
               or clones from such a player’s top polo horses creates damage to a player
               and his team that cannot ever be repaired, because both the competition now
               has the same horses and there are more of the same horses available to
               compete against the owner of the original horses. Once the genetic material

      15
         [footnote 19 in the FAC]: Mr. Meeker has publicly opined that Cambiaso's ponies are highly prized, and
      those involved in training and showing their clones consider their involvement a great privilege, and care is
      taken to have the clones trained and handled by the same people involved in the original horse training.
      Telephone interview of Alan Meeker by Lewis T. Stevens with Alan Meeker on behalf of Crestview Genetics
      on March 14, 2016. https://uknowledge.uky.edu/cgi/viewcontent.cgi?article=1157&context=kjeanrl


                                                          34
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 35 of 42




             and the clones are released, unrestricted, into the World market, they cannot
             be reobtained or restricted in use, cloning or breeding.

      In that context, even if the clones sold were from Cuartetera, Defendants have conveyed
      the false impression to the polo community, who would believe that if the clones were for
      sale, that Defendants were selling only authorized clones, and only with the permission of
      Plaintiffs. See, e.g.: DE 22-10, DE 22-11, Affidavits of the Castagnolas. Thus, Defendants
      have made the statement that Cuartetera clones are for sale, which, while literally true,
      creates the false impression that the clones were created with permission and were for sale
      with the authority of Plaintiffs, when Plaintiffs have pleaded such is not the case. [DE 22
      ¶¶ 75-76].
             Finally, Plaintiffs allege the 2009 Agreement was breached by Defendants, alleging
      that Defendants did not ever establish “an acceptable breeding program providing for the
      endorsement and marketing of clones and Crestview’s cloning program” as required by ¶
      3 of the 2009 Agreement.” [DE 22 ¶ 158].
              Accordingly, both Mr. Cambiaso and La Dolfina S.A. have standing to sue
      Defendants under § 1125(a)(1) and Plaintiffs have successfully stated claims under both
      15 U.S.C. § 1125(a)(1)(B) and 15 U.S.C. §1125(a)(1)(A) by alleging false or misleading
      misrepresentations as to the nature, characteristics, qualities or origin of the polo pony
      clones, Black Diamond Land Mgmt LLC v. Twin Pines Coal Inc., 707 F. App’x 576, 580
      (11th Cir. 2017), and have made statements that are either or both “literally false” or were
      “literally true or ambiguous but which implicitly convey a false impression, are misleading
      in context, or are likely to deceive consumers.” Hi-Tech Pharm., Inc. v. HBS Int’l Corp.,
      910 F.2d 1186, 1196 (11th Cir. 2018).
      V.     Plaintiffs have sufficiently stated a claim under the Defend Trade Secrets Act.
             Plaintiff adopts and repeats here the previous argument addressing Rule 9(b) and
      the DTSA.
             A. Plaintiffs have standing as Owners.
             Set forth in the previously-filed second Affidavit of Robert Zedda [DE 22-4],
      Plaintiff La Dolfina S.A. LLC is the assignee of La Dolfina S.A.’s rights under the
      Agreements, and La Dolfina is the registered owner of the relevant horses, while Mr.
      Cambiaso is himself a Plaintiff for any horses not owned by La Dolfina. Therefore,


                                                  35
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 36 of 42




      Plaintiffs are the owners of the original horses and clones therefrom. The ownership stems
      from the actual ownership of both the original horses and the clones. The genetic material
      of the original horses is of course incorporated into the clones, but it is the actual ownership
      of the original horses and the clones that is as significant. The 2009 and 2019 Agreements
      do not impart any ownership to Defendants of the original horses or the clones therefrom.
              In point of fact, Ernest Gutierrez avers in his Affidavit attached to this Response,
      that (1) any rights Defendants claim under the 2009 Agreement were terminated when Mr.
      Meeker accepted $ 1,533,000 to terminate the 2009 Agreement, be repaid his investment,
      and start the Argentina Crestview Genetics SRL entity operation; and (2) the agreement of
      Mr. Meeker in Argentina and elsewhere was always to refrain from selling clones of La
      Dolfina and Cambiaso horses to the public. See Affidavit of Ernesto Gutierrez Conte,
      Exhibit 1.
              To summarize, then, the parties dispute the most salient trade-secret issues
      under the DTSA claim: (1) whether the clones in question constitute “trade secrets”
      in the first place; (2) whether Plaintiffs are the owners of the trade secrets; (3) whether
      Plaintiffs took reasonable steps to protect that information; and (4) whether the
      information was actually misappropriated. Indeed, the only pertinent fact the parties agree
      on is that three of the clones have been sold to a third party. The balance of the issues
      remain hotly contested questions of fact for the jury, not questions of law for the Court at
      this stage. Trinity Graphic USA, Inc. supra, 320 F.Supp. 3d at 1293; Wagner, supra, 464
      F.3d at 1277 (11th Cir. 2006).
              B. Plaintiffs have stated causes of action under the DTSA, and the facial
              attacks upon the underlying facts are premature at this stage.

              In the FAC, Plaintiffs have substantially averred that Plaintiffs considered the
      clones of the specific polo ponies confidential and proprietary, and took reasonable and
      considerable efforts to keep confidential and withhold from the public those clones because
      they contain equine genetic material from certain, specific polo horses, and further took
      measures in the Agreements to specifically include such limitations. Plaintiffs further aver
      that because of these Agreements, Defendants had reason to know and did know that
      Defendants were not permitted to sell the clones without the consent of Plaintiffs, and that
      that Defendants had a duty to limit the use and distribution of the equine genetic material



                                                    36
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 37 of 42




      as contained within the clones. [DE 22 ¶¶ 262-284; DE 22-3 ¶¶ 6-12, 22-4]. Plaintiffs then
      also allege what specific acts Defendants have undertaken to misappropriate, sell and
      release the clones containing the equine genetic material to the public.[DE 22 ¶¶ 4, 22, 69,
      77, 87, 88, 91, 94, 96, 129, 173, 192, 212, 242, 296, 310; DE 22-10, DE 22-11].
             These are precisely the kinds of factual disputes that jurors are best-equipped to
      resolve. See Marlite, Inc. v. Eckenrod, No. 09-22607-CIV, 2011 WL 39130, at *5
      (S.D. Fla. Jan. 5, 2011), aff’d sub nom. Marlite, Inc. v. Am. Canas, 453 F. App’x 938 (11th
      Cir. 2012) (“Whether a particular type of information constitutes a trade secret is a question
      of fact.”). Further, whether the measures Plaintiffs employed to protect its trade secrets
      were reasonable is a highly “fact-intensive inquiry” not susceptible of straightforward
      resolution at summary judgment. See Balearia Caribbean, Corp. v. Calvo, No. 16-23300-
      CIV, 2018 WL 6261497, at *4 (S.D. Fla. Aug. 22, 2018).
             Respectfully, the Court should not dismiss the FAC. See. e.g.: Grow Fin. Fed.
      Credit Union, supra, 2017 U.S. Dist. LEXIS 129612 *3 (denying Rule 9(b) motion to
      dismiss DTSA claim; similar result found in Sentry Data Systems, Inc., supra, 361 F. Supp.
      3d at 1293. Therefore, the Motion to Dismiss the FAC as an improper shotgun or
      inadequately pled under Rule 9(b) should be denied.
      VI.    The State law claims are adequately pled and Defendants have waived their
             12(b)(6) defenses.
             These arguments have been set forth herein above and need not be repeated herein.
      In this catch-all argument, Defendants commingle undeveloped arguments that, taken as a
      whole, are either mere denials or mere factual conclusions, but none of which raise
      cognizable grounds to dismiss in their present form, if at all. Finally, many, if not all, of
      these grounds related to Counts I through XIII were available to Defendants at the time of
      their filing last month of their initial Motion to Dismiss [DE 18] the initial Complaint [DE
      1] and so have been waived. Rule 12(g) and Rule 12(h). The filing of the FAC does not
      affect that waiver. Wright & Miller, supra, 5C Fed. Prac. & Proc. Civ. § 1388; Chen,
      supra., No. 10-80236-CIV, 2011 WL 1085646, at *2; Barfoot, supra, Case No. 15-
      24662-CIV-ALTONAGA/O’Sullivan.
      VII.   The Preliminary Injunction Claims are proper.




                                                   37
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 38 of 42




               Fed. R. Civ. P. 8(e) provides that “[p]leadings must be construed so as to do
      justice.” The FAC contains two separate, non-duplicative injunction claims, which seek
      distinct remedies. Count I is aimed at the original misconduct by enjoining Defendants
      from the selling of clones without authorization, while Count XIX seeks to enjoin the
      removal of the clones from the jurisdiction of this Court to avoid the spoliation by removal
      of relevant evidence. The latter has already happened. See Affidavit of Taryn Hartnett,
      attached as Exhibit 6, records of the Florida Department of Consumer Affairs confirming
      the three (3) Cuartetera clones were removed from Wellington, Florida on December 22,
      2020, which is after Plaintiffs filed the within action and also after Defendants filed their
      NDTX action. 16 Di Caro Aff.
               The Court is conducting the hearing on the TRO on January 29, 2021 and so Counts
      I and XIX stand essentially as motions for that temporary relief, as well as requests for
      time. Thus those claims put Defendants on notice of their exposure. Finally, redundancy
      alone is not a basis for dismissal under Rule 12(b)(6). See Kenneth F. Hackett & Assocs.,
      Inc. v. GE Cap. Info.Tech. Solutions, Inc., 744 F.Supp.2d 1305, 1310 (S.D.Fla.2010)
      (Altonaga, J.). Nor does mere redundancy require the Court to strike a claim. See
      Microsoft Corp. v. Jesse's Computers & Repair, Inc., 211 F.R.D. 681, 683
      (M.D.Fla.2002) (“District courts have broad discretion in disposing of motions to strike
      under Fed.R.Civ.P. 12(f).”).
      VIII. The Fraudulent Inducement Claim is not time-barred.
               Defendants do not state which claims they purport to be time-barred, but from their
      statutory citations, it appears they argue a 4 year statute of limitations period. Without
      more particularly detail, Plaintiffs are left guessing what portion of the FAC Defendants
      claim is time-barred. Further, the Affidavits, as well as Meeker’s own admissions, are clear
      that the misconduct regarding the cloning by Plaintiffs, whether under the 2009 or 2019
      Agreements, only started to occur in the last 3 years. Therefore, Plaintiffs’ claims are
      timely against a four year period of limitations. Further, to the extent discovery later
      reveals that Defendants fraudulently concealed earlier misconduct (such as prior



       The Eleventh Circuit has instructed that a district court may consider extrinsic evidence in ruling on a
      16

      motion to dismiss “if it is (1) central to the plaintiff’s claim, and (2) its authenticity is not challenged.” SFM
      Holdings, Ltd., 600 F.3d at 1337; see also Brown v. Brock, 169 F. App’x 579, 582 (11th Cir. 2006).


                                                             38
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 39 of 42




      production and sale of clones without authorization), then Plaintiffs’ claims on such
      concealed conduct would be permissible.           The Eleventh Circuit has explained that
      “[f]raudulent concealment requires the defendants to engage in the willful concealment of
      the cause of action using fraudulent means to achieve that concealment.” Raie v.
      Cheminova, Inc., 336 F.3d 1278, 1282 n.1 (11 Cir. 2003) (citing Berisford, 667 So. 2d at
      811); see also Nardone v. Reynolds, 333 So. 2d 25, 39 (Fla. 1976) (“the statute of
      limitations will be tolled when it can be shown that fraud has been perpetrated on the
      injured party sufficient to place him in ignorance of his right to a cause of action or to
      prevent him for discovering his injury.”), modified on other grounds, Tanner v. Hertog,
      618 So. 2d 177 (Fla. 1993).
      IX.    Plaintiffs adequately state a claim for breach of fiduciary duty.
             In the FAC, Plaintiffs have pled Defendants enjoyed a superior position to Plaintiffs
      during the negotiation and performance of the Agreements as experts in field of equine
      genetic cloning, and as business partners with Plaintiffs. [DE 22 ¶¶ 176-177, 254]. Further,
      the Affidavits of Mr. Cambiaso and Mr. Gutierrez EXHIBITS clearly demonstrate that Mr.
      Meeker enjoyed a special relationship with Plaintiffs, wherein Plaintiffs reposed great trust
      and confidence in Mr. Meeker, who specifically agreed to that relationship.
             Plaintiffs further plead that “Meeker and Crestview specifically solicited that
      special relationship and all Defendants have benefitted from their superior position in that
      relationship, while Plaintiffs relied upon Defendants to act on Plaintiffs’ behalf and to look
      out for Plaintiffs’ best interests in the discharge of the Defendants’ roles in the cloning
      initiative and the protection of Plaintiffs’ unique and successful polo bloodlines. The
      Defendants thus had a fiduciary relationship with Plaintiffs.” A fiduciary relationship and
      concomitant duties of the highest loyalty have thus been adequately stated by Plaintiffs.
      See, e.g.: Doe v. Evans, 814 So. 2d 370, 374 (Fla. 2002) (“A fiduciary relationship may
      be implied by law, and such relationships are ‘premised upon the specific factual situation
      surrounding the transaction and the relationship of the parties.’”) [quoting Capital Bank v.
      MVB, Inc., 644 So. 2d 515, 518 (Fla. 3d DCA 1994)]. See also Florida Contract and
      Business Jury Instructions 451.1 through 451.5. The claim is thus adequately pled.
      X.     Plaintiffs adequately state a claim for equitable accounting.




                                                   39
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 40 of 42




              A fiduciary relationship having been established, then as Defendants concede,
      Plaintiffs are entitled to an accounting. Further, as the Court can appreciate, and as
      Defendants again concede, this was a very complex series of transactions and relationships.
      Under the circumstances of the special relationship created therein, Defendants are the only
      parties with the laboratory and clone sales records.      Further, Plaintiffs have plead the
      existence of irreparable harm, which is not, by its nature, compensable at law. [DE 22 ¶¶
      6, 7, 9, 89, 90, 110-113, 118, 180, 183, 216, 232, 248, 272, 286 and 303].
              “Under Florida law, a party seeking an equitable accounting must show the
      existence of a fiduciary relationship or a complex transaction and must demonstrate that
      the remedy at law is inadequate.” Kee v. Nat’l Reserve Life Ins. Co., 918 F.2d 1538, 1540
      (11th Cir. 1990) (citing, e.g., F.A. Chastain Constr., Inc. v. Pratt, 146 So. 2d 910, 913 (Fla.
      3d DCA 1962)). Here, Plaintiffs have sufficiently alleged that they had a fiduciary
      relationship with Defendants, that the transactions at issue are complex, and that Plaintiffs’
      legal remedy is inadequate, given the irreparable harm.
      XI.     The spoliation claim is stated sufficiently, and spoliation has occurred.
              In Florida under Civil Jury Instruction 301.11, Plaintiffs are entitled to an adverse
      inference instruction when evidence has gone missing and Defendants had a duty to
      maintain or preserve the evidence, when the court has determined that there was a duty to
      maintain or preserve the missing evidence at issue and the party invoking the presumption
      has established to the satisfaction of the court that the absence of the missing evidence
      hinders the other party's ability to establish its claim or defense. See Pub. Health Tr. of
      Dade Cty. v. Valcin, 507 So.2d 596 (Fla.1987). By its nature, then, a claim of spoliation is
      a cause of action, for which the remedy is an adverse inference instruction at Jury trial.
      Plaintiffs have pled the missing three (3) Cuatertara clones, and recent public records reveal
      the three clones are now outside of Florida. See Exhibit 6, Affidavit of Taryn Hartnett.
      In Florida, a duty to preserve evidence can arise “when a party should reasonably
      foresee litigation.”    League of Women Voters v. Detzner, 172 So. 3d 363 (Fla.
      2015) (citing Am. Hospitality Mgmt. Co. of Minn. v. Hettiger, 904 So. 2d 547, 549 (Fla.
      4th DCA 2005). Given that the clones were sampled for EIA testing after the NDTX and
      this lawsuit were commenced, there is no doubt Defendants reasonably anticipated
      litigation.



                                                    40
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 41 of 42




             Finally, the reluctance of Defendants to answer the charge and provide the
      requested information, instead running to the courthouse in the midst of settlement
      discussions (see DiCaro Affidavit from the removed Tarrant County, Texas case, now
      removed to the NDTX, attached hereto as Exhibit 11), leads to the Query: What are
      Defendants afraid to show Plaintiffs and the Court? In any event, Plaintiffs’ cause is
      adequately stated.
             For the aforesaid reasons and evidence, Plaintiffs respectfully request the Court
      deny Defendants’ Motion to Dismiss.


                                                         Respectfully submitted,

                                                         CHAPMAN LAW GROUP, PLC,

                                                         Avery S. Chapman
                                                         Avery S. Chapman, Esq.
                                                         FL Bar No. 517321
                                                         12008 South Shore Blvd.
                                                         Suite 105
                                                         Wellington, Florida 33414
                                                         Tel. 561.753.5996
                                                         Facsimile 561.828.2852
                                                         asc@chapmanlawgroup.net
                                                         grg@chapmanlawgroup.net
                                                         teh@chapmanlawgroup.net


                                                         Attorneys for La Dolfina, S.A. LLC
                                                         and Adolfo Cambiaso




                                                41
Case 9:20-cv-82231-AMC Document 41 Entered on FLSD Docket 01/21/2021 Page 42 of 42




                                            Certificate of Service

              I HEREBY CERTIFY that on the date appearing on the first page of this document,
      I electronically filed the foregoing with the document with the Clerk of the Court using the
      CM/ECF filing system, which will then serve all counsel of record or pro se parties on the
      attached Service List in the manner specified, either via transmission of Notices of
      Electronic Filing generated by the CM/ECF system or in some other authorized manner for
      those counsel or parties who are not authorized to receive electronically Notices of
      Electronic Filing.

                                                          CHAPMAN LAW GROUP, PLC

                                                          Avery S. Chapman
                                                          Avery S. Chapman, Esq.


                                                   Service List
                               La Dolfina, S.A., LLC, et al. v. D. Alan Meeker, et al.
                                      CASE NO. 9:20-cv-82231-AMC/DLB

      Gary A. Woodfield, Esq.
      Haile, Shaw & Pfaffenberger, P.A.
      660 U.S. Highway One
      Third Floor
      North Palm Beach, FL 33408
      561-627-8100
      Fax: 561-622-7603
      Email: gwoodfield@haileshaw.com
      Counsel for Defendant Crestview Farm LLC
      Counsel for D. Alan Meeker, individually, also known as Alan Meeker also known as David Alan Meeker


      Ryan Dwight O'Quinn, Esq.
      DLA Piper LLP (US)
      200 South Biscayne Boulevard
      Suite 2500
      Miami, FL 33131
      305-423-8553
      Fax: 305-675-0807
      Email: ryan.oquinn@dlapiper.com
      Counsel for Defendant Crestview Genetics LLC




                                                        42
